Exhibit 10.20

 

COLLATERAL MANAGEMENT AGREEMENT

 

This Collateral Management Agreement, dated as of July 14, 2005 (the
“Agreement”), is entered into by and between GRAMERCY REAL ESTATE CDO 2005-1,
Ltd., an exempted company incorporated with limited liability under the laws of
the Cayman Islands (together with successors and assigns permitted hereunder,
the “Issuer”), and GKK MANAGER LLC, a limited liability company organized under
the laws of the State of Delaware (together with its successors and assigns the
“Collateral Manager”).  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Indenture,
dated as of July 14, 2005 (the “Indenture”), by and among the Issuer, Gramercy
Real Estate CDO 2005-1 LLC, as co-issuer (the “Co-Issuer”), Wells Fargo Bank,
National Association, as trustee (in such capacity, the “Trustee”), calculation
agent, transfer agent, custodial securities intermediary, backup advancing agent
and notes registrar, and GKK Liquidity LLC, as advancing agent.

 

WHEREAS, the Issuer desires to engage the Collateral Manager to provide the
services described herein and the Collateral Manager desires to provide such
services;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby agree as follows:

 


1.                                       MANAGEMENT SERVICES.  THE COLLATERAL
MANAGER IS HEREBY APPOINTED AS THE ISSUER’S EXCLUSIVE AGENT TO PROVIDE TO THE
ISSUER CERTAIN SERVICES IN RELATION TO THE ASSETS SPECIFIED HEREIN AND IN THE
INDENTURE.  ACCORDINGLY, THE COLLATERAL MANAGER ACCEPTS SUCH APPOINTMENT AND
SHALL PROVIDE TO THE ISSUER THE FOLLOWING SERVICES (IN ACCORDANCE WITH ALL
APPLICABLE REQUIREMENTS OF THE INDENTURE AND THIS AGREEMENT INCLUDING WITHOUT
LIMITATION THE COLLATERAL MANAGER SERVICING STANDARD):


 


(A)                                  DETERMINING SPECIFIC COLLATERAL DEBT
SECURITIES TO BE PURCHASED OR COLLATERAL DEBT SECURITIES TO BE SOLD AND THE
TIMING OF SUCH PURCHASES AND SALES, IN EACH CASE AS PERMITTED BY THE INDENTURE;


 


(B)                                 DETERMINING SPECIFIC ELIGIBLE INVESTMENTS TO
BE PURCHASED OR SOLD AND THE TIMING OF SUCH PURCHASES AND SALES, IN EACH CASE AS
PERMITTED BY THE INDENTURE;


 


(C)                                  EFFECTING OR DIRECTING THE PURCHASE OF
COLLATERAL DEBT SECURITIES AND ELIGIBLE INVESTMENTS, EFFECTING OR DIRECTING THE
SALE OF COLLATERAL DEBT SECURITIES AND ELIGIBLE INVESTMENTS, AND DIRECTING THE
INVESTMENT OR REINVESTMENT OF PROCEEDS THEREFROM, IN EACH CASE AS PERMITTED BY
THE INDENTURE;


 


(D)                                 NEGOTIATING WITH THE ISSUERS OF COLLATERAL
DEBT SECURITIES AS TO PROPOSED MODIFICATIONS OR WAIVERS OF THE DOCUMENTATION
GOVERNING SUCH COLLATERAL DEBT SECURITIES;

 

--------------------------------------------------------------------------------


 


(E)                                  TAKING ACTION, OR ADVISING THE TRUSTEE WITH
RESPECT TO ACTIONS TO BE TAKEN, WITH RESPECT TO THE ISSUER’S EXERCISE OF ANY
RIGHTS (INCLUDING, WITHOUT LIMITATION, VOTING RIGHTS, TENDER RIGHTS AND RIGHTS
ARISING IN CONNECTION WITH THE BANKRUPTCY OR INSOLVENCY OF AN ISSUER OR THE
CONSENSUAL OR NON-JUDICIAL RESTRUCTURING OF THE DEBT OR EQUITY OF AN ISSUER) OR
REMEDIES IN CONNECTION WITH THE COLLATERAL DEBT SECURITIES AND ELIGIBLE
INVESTMENTS, AS PROVIDED IN THE RELATED UNDERLYING INSTRUMENTS, INCLUDING IN
CONNECTION WITH AN OFFER OR A DEFAULT, AND PARTICIPATING IN THE COMMITTEES OR
OTHER GROUPS FORMED BY CREDITORS OF AN ISSUER, OR TAKING ANY OTHER ACTION WITH
RESPECT TO COLLATERAL DEBT SECURITIES AND ELIGIBLE INVESTMENTS WHICH THE
COLLATERAL MANAGER DETERMINES IN THE REASONABLE EXERCISE OF THE COLLATERAL
MANAGER’S BUSINESS JUDGMENT IS IN THE BEST INTERESTS OF THE NOTEHOLDERS IN
ACCORDANCE WITH AND AS PERMITTED BY THE TERMS OF THE INDENTURE;


 


(F)                                    CONSULTING WITH THE RATING AGENCIES AT
SUCH TIMES AS MAY BE REASONABLY REQUESTED BY THE RATING AGENCIES AND PROVIDING
TO THE RATING AGENCIES ANY INFORMATION REASONABLY REQUESTED IN CONNECTION WITH
THE RATING AGENCIES’ MAINTENANCE OF THEIR RATINGS OF THE NOTES AND THEIR
ASSIGNING CREDIT INDICATORS TO PROSPECTIVE COLLATERAL DEBT SECURITIES, IF
APPLICABLE;


 


(G)                                 DETERMINING WHETHER SPECIFIC COLLATERAL DEBT
SECURITIES ARE CREDIT RISK SECURITIES, DEFAULTED SECURITIES OR WRITTEN DOWN
SECURITIES AND DETERMINING WHETHER SUCH COLLATERAL DEBT SECURITIES, AND ANY
OTHER COLLATERAL DEBT SECURITIES THAT ARE PERMITTED OR REQUIRED TO BE SOLD
PURSUANT TO THE INDENTURE, SHOULD BE SOLD, AND DIRECTING THE TRUSTEE TO EFFECT A
DISPOSITION OF ANY SUCH COLLATERAL DEBT SECURITIES, SUBJECT TO AND IN ACCORDANCE
WITH THE INDENTURE;


 


(H)                                 (I) MONITORING THE ASSETS ON AN ONGOING
BASIS AND (II) PROVIDING OR CAUSING TO BE PROVIDED TO THE ISSUER AND/OR THE
OTHER APPLICABLE PARTIES SPECIFIED IN THE INDENTURE ALL REPORTS, SCHEDULES AND
CERTIFICATES WHICH RELATE TO THE ASSETS AND WHICH THE ISSUER IS REQUIRED TO
PREPARE AND DELIVER UNDER THE INDENTURE, WHICH ARE NOT PREPARED AND DELIVERED BY
THE TRUSTEE ON BEHALF OF THE ISSUER UNDER THE INDENTURE, IN THE FORM AND
CONTAINING ALL INFORMATION REQUIRED THEREBY (INCLUDING, IN THE CASE OF THE
MONTHLY REPORTS AND THE NOTE VALUATION REPORTS, PROVIDING TO THE TRUSTEE THE
INFORMATION AS SPECIFIED IN SECTIONS 10.9(C) AND 10.9(E) OF THE INDENTURE IN
SUFFICIENT TIME FOR THE TRUSTEE TO PREPARE THE MONTHLY REPORTS AND THE NOTE
VALUATION REPORTS) AND, IF APPLICABLE, IN SUFFICIENT TIME FOR THE ISSUER TO
REVIEW SUCH REQUIRED REPORTS AND SCHEDULES AND TO DELIVER THEM TO THE PARTIES
ENTITLED THERETO UNDER THE INDENTURE;


 


(I)                                     MANAGING THE ISSUER’S INVESTMENTS IN
ACCORDANCE WITH THE INDENTURE, INCLUDING THE LIMITATIONS RELATING TO THE
ELIGIBILITY CRITERIA, THE COVERAGE TESTS, THE COLLATERAL QUALITY TESTS, THE
REINVESTMENT CRITERIA AND THE OTHER REQUIREMENTS OF THE INDENTURE, AND TAKING
ANY ACTION THAT THE COLLATERAL MANAGER DEEMS APPROPRIATE AND CONSISTENT WITH THE
INDENTURE, THE COLLATERAL MANAGER SERVICING STANDARD AND THE STANDARD OF CARE
SET FORTH HEREIN WITH RESPECT TO ANY PORTION OF THE ASSETS THAT DOES NOT
CONSTITUTE COLLATERAL DEBT SECURITIES OR ELIGIBLE INVESTMENTS;


 


(J)                                     MONITORING ALL HEDGE AGREEMENTS AND
DETERMINING WHETHER AND WHEN THE ISSUER SHOULD EXERCISE ANY RIGHTS AVAILABLE
UNDER ANY HEDGE AGREEMENT, AND CAUSING THE ISSUER

 

2

--------------------------------------------------------------------------------


 


TO ENTER INTO ADDITIONAL OR REPLACEMENT HEDGE AGREEMENTS OR TERMINATING (IN PART
OR IN WHOLE) EXISTING HEDGE AGREEMENTS, IN EACH CASE IN ACCORDANCE WITH THE
INDENTURE;


 


(K)                                  PROVIDING NOTIFICATION PROMPTLY, IN
WRITING, TO THE TRUSTEE AND THE ISSUER UPON RECEIVING ACTUAL NOTICE THAT A
COLLATERAL DEBT SECURITY IS SUBJECT TO AN OFFER OR HAS BECOME A DEFAULTED
SECURITY, A WRITTEN DOWN SECURITY OR A CREDIT RISK SECURITY;


 


(L)                                     PROVIDING NOTIFICATION PROMPTLY, IN
WRITING, TO THE TRUSTEE AND THE ISSUER UPON BECOMING ACTUALLY AWARE OF A DEFAULT
OR AN EVENT OF DEFAULT UNDER THE INDENTURE;


 


(M)                               DETERMINING (SUBJECT TO THE INDENTURE)
WHETHER, IN LIGHT OF THE COMPOSITION OF COLLATERAL DEBT SECURITIES, GENERAL
MARKET CONDITIONS AND OTHER FACTORS CONSIDERED PERTINENT BY THE COLLATERAL
MANAGER, INVESTMENTS IN ADDITIONAL COLLATERAL DEBT SECURITIES WOULD, AT ANY TIME
DURING THE REINVESTMENT PERIOD, BE EITHER IMPRACTICAL OR NOT BENEFICIAL TO THE
HOLDERS OF THE PREFERRED SHARES;


 


(N)                                 IF THE COLLATERAL MANAGER ELECTS TO AMORTIZE
THE NOTES PURSUANT TO AND IN ACCORDANCE WITH SECTION 9.7 OF THE INDENTURE,
PROVIDING NOTIFICATION, IN WRITING, TO THE TRUSTEE, THE ISSUER, THE CO-ISSUER
AND EACH HEDGE COUNTERPARTY OF (A) SUCH ELECTION AND (B) THE AMOUNT OF PROCEEDS
THAT WILL BE USED TO SO AMORTIZE THE NOTES;


 


(O)                                 TAKING REASONABLE ACTION ON BEHALF OF THE
ISSUER TO EFFECT ANY OPTIONAL REDEMPTION, ANY TAX REDEMPTION, ANY AUCTION CALL
REDEMPTION OR ANY CLEAN-UP CALL IN ACCORDANCE WITH THE INDENTURE;


 


(P)                                 ON THE STATED MATURITY OF THE NOTES OR IN
CONNECTION WITH ANY OPTIONAL REDEMPTION, ANY TAX REDEMPTION, ANY AUCTION CALL
REDEMPTION OR ANY CLEAN-UP CALL, LIQUIDATING ANY REMAINING HEDGE AGREEMENTS;


 


(Q)                                 MONITORING THE RATINGS OF THE COLLATERAL
DEBT SECURITIES AND THE ISSUER’S COMPLIANCE WITH THE COVENANTS BY THE ISSUER IN
THE INDENTURE;


 


(R)                                    ASSISTING THE ISSUER IN (I) TAKING ANY
ACTION IN ORDER TO EFFECT AND/OR MAINTAIN THE LISTING OF ANY OF THE NOTES ON THE
IRISH STOCK EXCHANGE OR (II) OBTAINING ANY WAIVER FROM THE IRISH STOCK EXCHANGE,
OR (III) PROVIDING OTHER INFORMATION RELATED TO THE ISSUER THAT IS REASONABLY
AVAILABLE TO THE COLLATERAL MANAGER, IN EACH CASE, WHEN SPECIFICALLY REQUESTED
BY THE IRISH STOCK EXCHANGE;


 


(S)                                  COMPLYING WITH SUCH OTHER DUTIES AND
RESPONSIBILITIES AS MAY BE SPECIFICALLY REQUIRED OF THE COLLATERAL MANAGER BY
THE INDENTURE OR THIS AGREEMENT;


 


(T)                                    COMPLYING IN ALL MATERIAL RESPECTS WITH
THE INVESTMENT ADVISERS ACT OF 1940, AS AMENDED (THE “ADVISERS ACT”), WITH
RESPECT TO THE ISSUER;


 


(U)                                 IN ORDER TO RENDER THE SECURITIES ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, WHILE ANY OF SUCH
SECURITIES REMAIN OUTSTANDING, MAKING AVAILABLE, UPON REQUEST, TO ANY HOLDER OR
PROSPECTIVE PURCHASER OF SUCH SECURITIES, ADDITIONAL INFORMATION REGARDING THE
ISSUER AND THE ASSETS IF SUCH INFORMATION IS REASONABLY AVAILABLE TO THE
COLLATERAL

 

3

--------------------------------------------------------------------------------


 


MANAGER AND CONSTITUTES RULE 144A INFORMATION REQUIRED TO BE FURNISHED BY THE
ISSUER PURSUANT TO SECTION 7.13 OF THE INDENTURE, UNLESS THE ISSUER FURNISHES
INFORMATION TO THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT;


 


(V)                                 UPON REASONABLE REQUEST, ASSISTING THE
TRUSTEE OR THE ISSUER WITH RESPECT TO SUCH ACTIONS TO BE TAKEN AFTER THE CLOSING
DATE, AS IS NECESSARY TO MAINTAIN THE CLEARING AND TRANSFER OF THE NOTES THROUGH
DTC; AND


 


(W)                               IN ACCORDANCE WITH THE COLLATERAL MANAGER
SERVICING STANDARD, ENFORCING THE RIGHTS OF THE ISSUER AS HOLDER OF THE
COLLATERAL DEBT SECURITIES, INCLUDING WITHOUT LIMITATION TAKING SUCH ACTION AS
IS NECESSARY TO ENFORCE THE ISSUER’S RIGHTS WITH RESPECT TO REMEDIES RELATED TO
BREACHES OF REPRESENTATIONS, WARRANTIES OR COVENANTS IN THE UNDERLYING
INSTRUMENTS FOR THE BENEFIT OF THE ISSUER.


 

In furtherance of the foregoing, the Issuer hereby appoints the Collateral
Manager the Issuer’s true and lawful agent and attorney-in-fact, with full power
of substitution and full authority in the Issuer’s name, place and stead and
without any necessary further approval of the Issuer, in connection with the
performance of the Collateral Manager’s duties provided for in this Agreement,
including the following powers:  (i) in accordance with the terms and conditions
of the Indenture and this Agreement, to buy, sell, exchange, convert and
otherwise trade Collateral Debt Securities and Eligible Investments, and (ii) to
execute (under hand, under seal or as a deed) and deliver all necessary and
appropriate documents and instruments on behalf of the Issuer to the extent
necessary or appropriate to perform the services referred to in (a) through (w)
above of this Section 1 and under the Indenture.  The foregoing power of
attorney is a continuing power, coupled with an interest, and shall remain in
full force and effect until revoked by the Issuer in writing by virtue of the
termination of this Agreement pursuant to Section 12 hereof or an assignment of
this Agreement pursuant to Section 17 hereof; provided that any such revocation
shall not affect any transaction initiated prior to such revocation. 
Nevertheless, if so requested by the Collateral Manager, a purchaser of a
Collateral Debt Security or Eligible Investment or a Hedge Counterparty, the
Issuer shall ratify and confirm any such sale or other disposition by executing
and delivering to the Collateral Manager, such purchaser or such Hedge
Counterparty all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

 

The Collateral Manager does not hereby guarantee that sufficient funds will be
available on each Payment Date to satisfy any such payment obligations.  The
Collateral Manager shall perform its obligations hereunder and under the
Indenture with reasonable care and in good faith, using a degree of skill and
attention no less than that which it (a) exercises with respect to comparable
assets that it manages for itself and (b) exercises with respect to comparable
assets that it manages for others, and in a manner consistent with the practices
and procedures then in effect followed by reasonable and prudent institutional
managers of national standing relating to assets of the nature and character of
the Assets, except as expressly provided in this Agreement or in the Indenture. 
In addition, the Collateral Manager shall use commercially reasonable efforts to
ensure that directions to the Trustee with respect to the purchase of Eligible
Investments are made by the Collateral Manager only if, in the Collateral
Manager’s commercially reasonable judgment at the time of such direction,
payment at

 

4

--------------------------------------------------------------------------------


 

settlement in respect of any such purchase could be made without any breach or
violation of, or default under, the terms of the Indenture or this Agreement. 
The Collateral Manager shall comply with and perform all the duties and
functions that have been specifically delegated to the Collateral Manager under
the Indenture.  The Collateral Manager shall be bound to follow any amendment,
supplement or modification to the Indenture of which it has received written
notice at least ten Business Days prior to the execution and delivery thereof by
the parties thereto; provided, however, that, with respect to any amendment,
supplement, modification or waiver to the Indenture which may affect the
Collateral Manager, the Collateral Manager shall not be bound thereby (and the
Issuer agrees that it will not permit any such amendment, supplement,
modification or waiver to become effective) unless the Collateral Manager has
been given prior written notice thereof and gives its written consent thereto
(which consent shall not be unreasonably withheld) to the Trustee and the Issuer
prior to the effectiveness thereof.

 

The Collateral Manager shall take all actions reasonably requested by the
Trustee to facilitate the perfection of the Trustee’s security interest in the
Assets pursuant to the Indenture.

 


2.                                       DELEGATION OF DUTIES.  THE COLLATERAL
MANAGER MAY DELEGATE TO THIRD PARTIES (INCLUDING ITS AFFILIATES), WHICH IT SHALL
SELECT WITH REASONABLE CARE, AND EMPLOY THIRD PARTIES TO EXECUTE ANY OR ALL OF
THE DUTIES ASSIGNED TO THE COLLATERAL MANAGER HEREUNDER; PROVIDED, HOWEVER, THAT
(I) THE COLLATERAL MANAGER SHALL NOT BE RELIEVED OF ANY OF ITS DUTIES HEREUNDER
AS A RESULT OF SUCH DELEGATION TO OR EMPLOYMENT OF THIRD PARTIES, (II) THE
COLLATERAL MANAGER SHALL BE SOLELY RESPONSIBLE FOR THE FEES AND EXPENSES PAYABLE
TO ANY SUCH THIRD PARTY, EXCEPT AS SET FORTH IN SECTION 6 HEREOF, AND (III) SUCH
DELEGATION DOES NOT CONSTITUTE AN “ASSIGNMENT” UNDER THE ADVISERS ACT.


 


3.                                       PURCHASE AND SALE TRANSACTIONS;
BROKERAGE.

 


(A)                                  THE COLLATERAL MANAGER SHALL SEEK TO OBTAIN
THE BEST OVERALL TERMS FOR ALL ORDERS PLACED WITH RESPECT TO THE ASSETS,
CONSIDERING ALL REASONABLE CIRCUMSTANCES, INCLUDING, IF APPLICABLE, THE
CONDITIONS OR TERMS OF EARLY REDEMPTION OF THE SECURITIES, IT BEING UNDERSTOOD
THAT THE COLLATERAL MANAGER HAS NO OBLIGATION TO OBTAIN THE LOWEST PRICES
AVAILABLE.  SUBJECT TO THE FOREGOING OBJECTIVE, THE COLLATERAL MANAGER MAY TAKE
INTO CONSIDERATION ALL FACTORS THE COLLATERAL MANAGER REASONABLY DETERMINES TO
BE RELEVANT, INCLUDING, WITHOUT LIMITATION, TIMING, GENERAL RELEVANT TRENDS AND
RESEARCH AND OTHER BROKERAGE SERVICES AND SUPPORT EQUIPMENT AND SERVICES RELATED
THERETO FURNISHED TO THE COLLATERAL MANAGER OR ITS AFFILIATES BY BROKERS AND
DEALERS IN COMPLIANCE WITH SECTION 28(E) OF THE EXCHANGE ACT OR, IF
SECTION 28(E) OF THE EXCHANGE ACT IS NOT APPLICABLE, IN ACCORDANCE WITH THE
PROVISIONS SET FORTH HEREIN.  SUCH SERVICES MAY BE USED IN CONNECTION WITH THE
OTHER ADVISORY ACTIVITIES OR INVESTMENT OPERATIONS OF THE COLLATERAL MANAGER
AND/OR ITS AFFILIATES.  IN ADDITION, THE COLLATERAL MANAGER MAY TAKE INTO
ACCOUNT AVAILABLE PRICES, RATES OF BROKERAGE COMMISSIONS AND SIZE AND DIFFICULTY
OF THE ORDER, IN ADDITION TO OTHER RELEVANT FACTORS (SUCH AS, WITHOUT
LIMITATION, EXECUTION CAPABILITIES, RELIABILITY (BASED ON TOTAL TRADING RATHER
THAN INDIVIDUAL TRADING), INTEGRITY, FINANCIAL CONDITION IN GENERAL, EXECUTION
AND OPERATIONAL CAPABILITIES OF COMPETING BROKERS AND/OR DEALERS, AND THE VALUE
OF THE ONGOING RELATIONSHIP WITH SUCH BROKERS AND/OR DEALERS), WITHOUT HAVING TO
DEMONSTRATE THAT SUCH FACTORS ARE OF A DIRECT BENEFIT TO THE ISSUER IN ANY
SPECIFIC TRANSACTION.  THE ISSUER ACKNOWLEDGES AND AGREES THAT (I) THE
DETERMINATION BY THE COLLATERAL MANAGER OF ANY BENEFIT TO THE ISSUER IS
SUBJECTIVE AND REPRESENTS

 

5

--------------------------------------------------------------------------------


 


THE COLLATERAL MANAGER’S EVALUATION AT THE TIME THAT THE ISSUER WILL BE
BENEFITED BY RELATIVELY BETTER PURCHASE OR SALES PRICES, LOWER BROKERAGE
COMMISSIONS AND BENEFICIAL TIMING OF TRANSACTIONS OR A COMBINATION OF ANY OF
THESE AND/OR OTHER FACTORS AND (II) THE COLLATERAL MANAGER SHALL BE FULLY
PROTECTED WITH RESPECT TO ANY SUCH DETERMINATION TO THE EXTENT THE COLLATERAL
MANAGER ACTS IN GOOD FAITH, AND IN ACCORDANCE WITH THE COLLATERAL MANAGER
SERVICING STANDARD (TO THE EXTENT APPLICABLE), AND WITHOUT GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR RECKLESS DISREGARD OF THE OBLIGATIONS OF THE ISSUER
HEREUNDER OR UNDER THE TERMS OF THE INDENTURE.


 

The Collateral Manager may aggregate sales and purchase orders of securities
placed with respect to the Assets with similar orders being made simultaneously
for other accounts managed by the Collateral Manager or with accounts of the
Affiliates of the Collateral Manager if in the Collateral Manager’s sole
judgment, exercised in good faith, such aggregation will not have an adverse
effect on the Issuer.  When any such aggregate sales or purchase orders occur,
the objective of the Collateral Manager (and any of its Affiliates involved in
such transactions) shall be to allocate the executions among the accounts in a
manner fair and equitable to all such accounts and generally to seek to allocate
securities available for investment to all such accounts pro rata in proportion
to the optimum amount sought by the Collateral Manager for each respective
account.  In connection with the foregoing, the objective of the Collateral
Manager shall be to allocate investment opportunities and the purchases or sales
of instruments in a manner believed by the Collateral Manager, in good faith,
taking into account the Collateral Manager’s Servicing Standard (to the extent
applicable), to be fair and equitable.

 

In connection with any purchase of a portfolio of assets other than securities,
the objective of the Collateral Manager shall be to allocate such assets (and
the aggregate purchase price paid for such assets) among the Collateral
Manager’s clients (including the Issuer) in a manner believed by the Collateral
Manager to be fair and equitable.  The Issuer acknowledges and agrees that the
Collateral Manager shall be fully protected with respect to any such allocation
to the extent the Collateral Manager acts in good faith, taking into account the
Collateral Manager’s Servicing Standard (to the extent applicable), and without
gross negligence, willful misconduct or reckless disregard of the obligations of
the Issuer hereunder or under the terms of the Indenture.

 

All purchases and sales of Eligible Investments and Collateral Debt Securities
by the Collateral Manager on behalf of the Issuer shall be conducted in
compliance with all applicable laws (including, without limitation,
Section 206(3) of the Advisers Act) and the terms of the Indenture.  After (and
excluding) the Closing Date, the Collateral Manager shall cause any purchase or
sale of any Collateral Debt Security or Eligible Investment to be conducted on
an arm’s-length basis or, if applicable, in compliance with
Section 3(b) hereof.  The parties hereto acknowledge and agree that all
purchases (including, without limitation, purchases from Affiliates of the
Collateral Manager) of Eligible Investments and Collateral Debt Securities by
the Collateral Manager on behalf of the Issuer on the Closing Date (including,
without limitation, all such purchases from Affiliates of the Collateral
Manager) in a manner contemplated by the final Offering Memorandum, dated
July 8, 2005 (the “Offering Memorandum”), related to the Classes of Notes
offered thereby (or any supplement thereto) are hereby approved.

 


(B)                                 THE COLLATERAL MANAGER, SUBJECT TO AND IN
ACCORDANCE WITH THE INDENTURE, MAY EFFECT DIRECT TRADES BETWEEN THE ISSUER AND
THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES

 

6

--------------------------------------------------------------------------------


 


ACTING AS PRINCIPAL OR AGENT (ANY SUCH TRANSACTION, A “RELATED PARTY TRADE”);
PROVIDED, HOWEVER, THAT A RELATED PARTY TRADE AFTER (AND EXCLUDING) THE CLOSING
DATE, OTHER THAN CREDIT RISK/DEFAULTED SECURITY CASH PURCHASES, SALES OF
PROPERTY OR SECURITIES IN ACCORDANCE WITH THE ORIGINATION AGREEMENT AND SALES OF
ASSETS PURSUANT TO AN AUCTION IN CONNECTION WITH AN AUCTION CALL REDEMPTION OR
IN CONNECTION WITH A REDEMPTION OF THE NOTES PURSUANT TO ARTICLE 9 OF THE
INDENTURE, MAY BE EFFECTED ONLY (I) UPON DISCLOSURE TO AND WITH THE PRIOR
CONSENT OF AN ADVISORY COMMITTEE CONTAINING AT LEAST ONE MEMBER INDEPENDENT FROM
THE COLLATERAL MANAGER (WHOSE AFFIRMATIVE VOTE WILL BE REQUIRED TO GRANT SUCH
CONSENT) ACTING AS A SURROGATE FOR, AND IN THE BEST INTEREST OF, THE HOLDERS OF
THE SECURITIES THAT HAS BEEN APPOINTED FROM TIME TO TIME AS NEEDED BY THE ISSUER
OR BY THE COLLATERAL MANAGER FOLLOWING THE RESIGNATION OF ANY MEMBER (THE
“ADVISORY COMMITTEE”) AND BASED ON THE ADVISORY COMMITTEE’S DETERMINATION THAT
SUCH TRANSACTION IS ON TERMS SUBSTANTIALLY AS FAVORABLE TO THE ISSUER AS WOULD
BE THE CASE IF A SUCH TRANSACTION WERE EFFECTED WITH PERSONS NOT SO AFFILIATED
WITH THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES AND (II) SUBJECT TO A
REQUIREMENT THAT THE PURCHASE PRICE IN RESPECT OF ANY COLLATERAL DEBT SECURITY
ACQUIRED BY THE ISSUER FROM A SELLER PURSUANT TO SUCH A DIRECT TRADE MAY NOT
EXCEED THE PRINCIPAL BALANCE THEREOF PLUS ACCRUED AND UNPAID INTEREST THEREON
(OR, IN THE CASE OF A PREFERRED EQUITY SECURITY, ALL ACCRUED AND UNPAID
DIVIDENDS OR OTHER DISTRIBUTIONS NOT ATTRIBUTABLE TO THE RETURN OF CAPITAL BY
ITS GOVERNING DOCUMENTS).  THE ADVISORY COMMITTEE, IF ANY, SHALL BE FORMED
SUBJECT TO THE ADVISORY COMMITTEE GUIDELINES ATTACHED HERETO AS EXHIBIT A (THE
“ADVISORY COMMITTEE GUIDELINES”).  THE ISSUER CONSENTS AND AGREES THAT, IF ANY
TRANSACTION RELATING TO THE ISSUER, INCLUDING ANY TRANSACTION EFFECTED BETWEEN
THE ISSUER AND THE COLLATERAL MANAGER OR ITS AFFILIATES, SHALL BE SUBJECT TO THE
DISCLOSURE AND CONSENT REQUIREMENTS OF SECTION 206(3) OF THE ADVISERS ACT, SUCH
REQUIREMENTS SHALL BE SATISFIED WITH RESPECT TO THE ISSUER AND ALL HOLDERS OF
THE SECURITIES IF DISCLOSURE SHALL BE GIVEN TO, AND CONSENT OBTAINED FROM, THE
ADVISORY COMMITTEE.  FOR AVOIDANCE OF DOUBT, IT IS HEREBY UNDERSTOOD AND AGREED
BY THE PARTIES HERETO THAT NO DISCLOSURE TO, OR CONSENT OF, THE ADVISORY
COMMITTEE SHALL BE REQUIRED WITH RESPECT TO CREDIT RISK/DEFAULTED SECURITY CASH
PURCHASES, SALES OF PROPERTY OR SECURITIES IN ACCORDANCE WITH THE ORIGINATION
AGREEMENT AND SALES OF ASSETS PURSUANT TO AN AUCTION IN CONNECTION WITH AN
AUCTION CALL REDEMPTION OR IN CONNECTION WITH A REDEMPTION OF THE NOTES PURSUANT
TO ARTICLE 9 OF THE INDENTURE.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
SUCH PROVISIONS ARE DETERMINED NOT TO SATISY THE REQUIREMENTS OF THE ADVISERS
ACT, THE COLLATERAL MANAGER SHALL TAKE SUCH ACTIONS IN CONNECTION WITH ANY
RELATED PARTY TRADE AS WILL SATISFY THE REQUIREMENTS OF SECTION 206(3) OF THE
ADVISERS ACT.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF THE
ISSUER.  THE ISSUER REPRESENTS AND WARRANTS TO THE COLLATERAL MANAGER THAT:


 


(A)                                  THE ISSUER (I) HAS BEEN DULY INCORPORATED
AND REGISTERED AS AN EXEMPTED COMPANY AND IS VALIDLY EXISTING UNDER THE LAWS OF
THE CAYMAN ISLANDS, (II) HAS FULL POWER AND AUTHORITY TO OWN THE ISSUER’S ASSETS
AND THE SECURITIES PROPOSED TO BE OWNED BY THE ISSUER AND INCLUDED AMONG THE
ASSETS AND TO TRANSACT THE BUSINESS FOR WHICH THE ISSUER WAS ORGANIZED, AND
(III) IS DULY QUALIFIED UNDER THE LAWS OF EACH JURISDICTION WHERE THE ISSUER’S
OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF THE ISSUER’S BUSINESS REQUIRES
OR THE PERFORMANCE OF THE ISSUER’S OBLIGATIONS UNDER THIS AGREEMENT AND THE
INDENTURE WOULD REQUIRE SUCH QUALIFICATION, EXCEPT FOR FAILURES TO BE SO
QUALIFIED THAT WOULD NOT IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS, OPERATIONS, ASSETS OR FINANCIAL CONDITION OF THE ISSUER OR THE ABILITY
OF THE ISSUER TO PERFORM ITS OBLIGATIONS UNDER, OR ON THE VALIDITY OR
ENFORCEABILITY OF, THIS AGREEMENT AND THE

 

7

--------------------------------------------------------------------------------


 


INDENTURE; THE ISSUER HAS FULL POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM THE ISSUER’S OBLIGATIONS HEREUNDER AND THEREUNDER; THIS AGREEMENT AND
THE INDENTURE HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE ISSUER
AND CONSTITUTE LEGAL, VALID AND BINDING AGREEMENTS ENFORCEABLE AGAINST THE
ISSUER IN ACCORDANCE WITH THEIR TERMS EXCEPT THAT THE ENFORCEABILITY THEREOF MAY
BE SUBJECT TO (I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
RECEIVERSHIP, CONSERVATORSHIP OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT
RELATING TO CREDITORS’ RIGHTS AND (II) GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);


 


(B)                                 NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
OF OR DECLARATION OR FILING WITH ANY GOVERNMENT, GOVERNMENTAL INSTRUMENTALITY OR
COURT OR OTHER PERSON IS REQUIRED FOR THE PERFORMANCE BY THE ISSUER OF ITS
DUTIES HEREUNDER OR UNDER THE INDENTURE, EXCEPT THOSE THAT MAY BE REQUIRED UNDER
STATE SECURITIES OR “BLUE SKY” LAWS OR THE APPLICABLE LAWS OF ANY JURISDICTION
OUTSIDE OF THE UNITED STATES, AND SUCH AS HAVE BEEN DULY MADE OR OBTAINED;


 


(C)                                  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR THE INDENTURE NOR THE PERFORMANCE BY THE ISSUER
OF ITS DUTIES HEREUNDER OR THEREUNDER (I) CONFLICTS WITH OR WILL VIOLATE OR
RESULT IN A DEFAULT UNDER THE ISSUER’S GOVERNING DOCUMENTS OR ANY MATERIAL
CONTRACT OR AGREEMENT TO WHICH THE ISSUER IS A PARTY OR BY WHICH IT OR ITS
ASSETS MAY BE BOUND, OR ANY LAW, DECREE, ORDER, RULE, OR REGULATION APPLICABLE
TO THE ISSUER OF ANY COURT OR REGULATORY, ADMINISTRATIVE OR GOVERNMENTAL AGENCY,
BODY OR AUTHORITY OR ARBITRATOR HAVING JURISDICTION OVER THE ISSUER OR ITS
PROPERTIES, OR (OTHER THAN AS CONTEMPLATED OR PERMITTED BY THE INDENTURE) WILL
RESULT IN A LIEN ON ANY OF THE PROPERTY OF THE ISSUER AND (II) WOULD HAVE A
MATERIAL ADVERSE EFFECT UPON THE ABILITY OF THE ISSUER TO PERFORM ITS DUTIES
UNDER THIS AGREEMENT OR THE INDENTURE;


 


(D)                                 THE ISSUER AND ITS AFFILIATES ARE NOT IN
VIOLATION OF ANY FEDERAL, STATE OR CAYMAN ISLANDS LAWS OR REGULATIONS, AND THERE
IS NO CHARGE, INVESTIGATION, ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT
OR REGULATORY AGENCY PENDING OR, TO THE BEST KNOWLEDGE OF THE ISSUER, THREATENED
THAT, IN ANY CASE, WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE ABILITY OF THE
ISSUER TO PERFORM ITS DUTIES UNDER THIS AGREEMENT OR THE INDENTURE;


 


(E)                                  THE ISSUER IS NOT AN “INVESTMENT COMPANY”
UNDER THE INVESTMENT COMPANY ACT; AND


 


(F)                                    THE ASSETS OF THE ISSUER DO NOT AND WILL
NOT AT ANY TIME CONSTITUTE THE ASSETS OF ANY PLAN SUBJECT TO THE FIDUCIARY
RESPONSIBILITY PROVISIONS OF ERISA OR OF ANY PLAN WITHIN THE MEANING OF
SECTION 4975(E)(1) OF THE CODE.


 


5.                                       REPRESENTATIONS AND WARRANTIES OF THE
COLLATERAL MANAGER.  THE COLLATERAL MANAGER REPRESENTS AND WARRANTS TO THE
ISSUER THAT:


 


(A)                                  THE COLLATERAL MANAGER (I) HAS BEEN DULY
ORGANIZED, IS VALIDLY EXISTING AND IS IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, (II) HAS FULL POWER AND AUTHORITY TO OWN THE COLLATERAL
MANAGER’S ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED,
AND (III) IS DULY QUALIFIED AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE THE COLLATERAL MANAGER’S OWNERSHIP OR LEASE OF PROPERTY OR
THE CONDUCT OF THE COLLATERAL MANAGER’S BUSINESS REQUIRES, OR THE PERFORMANCE OF
THIS AGREEMENT AND THE INDENTURE WOULD REQUIRE, SUCH

 

8

--------------------------------------------------------------------------------


 


QUALIFICATION, EXCEPT FOR FAILURES TO BE SO QUALIFIED THAT WOULD NOT IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS OR
FINANCIAL CONDITION OF THE COLLATERAL MANAGER OR THE ABILITY OF THE COLLATERAL
MANAGER TO PERFORM ITS OBLIGATIONS UNDER, OR ON THE VALIDITY OR ENFORCEABILITY
OF, THIS AGREEMENT AND THE PROVISIONS OF THE INDENTURE APPLICABLE TO THE
COLLATERAL MANAGER; THE COLLATERAL MANAGER HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND THE COLLATERAL MANAGER’S
OBLIGATIONS HEREUNDER AND THE PROVISIONS OF THE INDENTURE APPLICABLE TO THE
COLLATERAL MANAGER; THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COLLATERAL MANAGER AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE COLLATERAL MANAGER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
THE TERMS HEREOF, EXCEPT THAT THE ENFORCEABILITY HEREOF MAY BE SUBJECT TO
(I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS AND (II) GENERAL PRINCIPLES
OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW);


 


(B)                                 NEITHER THE COLLATERAL MANAGER NOR ANY OF
ITS AFFILIATES IS IN VIOLATION OF ANY FEDERAL OR STATE SECURITIES LAW OR
REGULATION PROMULGATED THEREUNDER THAT WOULD HAVE A MATERIAL ADVERSE EFFECT UPON
THE ABILITY OF THE COLLATERAL MANAGER TO PERFORM ITS DUTIES UNDER THIS AGREEMENT
OR THE INDENTURE, AND THERE IS NO CHARGE, INVESTIGATION, ACTION, SUIT OR
PROCEEDING BEFORE OR BY ANY COURT OR REGULATORY AGENCY PENDING OR, TO THE BEST
KNOWLEDGE OF THE COLLATERAL MANAGER, THREATENED WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT UPON THE ABILITY OF THE COLLATERAL
MANAGER TO PERFORM ITS DUTIES UNDER THIS AGREEMENT OR THE INDENTURE;


 


(C)                                  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT NOR THE PERFORMANCE BY THE COLLATERAL MANAGER OF ITS DUTIES HEREUNDER
OR UNDER THE INDENTURE CONFLICTS WITH OR WILL VIOLATE OR RESULT IN A BREACH OR
VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTES A DEFAULT UNDER: 
(I) THE LIMITED LIABILITY COMPANY AGREEMENT OF THE COLLATERAL MANAGER, (II) THE
TERMS OF ANY INDENTURE, CONTRACT, LEASE, MORTGAGE, DEED OF TRUST, NOTE AGREEMENT
OR OTHER EVIDENCE OF INDEBTEDNESS OR OTHER AGREEMENT, OBLIGATION, CONDITION,
COVENANT OR INSTRUMENT TO WHICH THE COLLATERAL MANAGER IS A PARTY OR BY WHICH
THE COLLATERAL MANAGER IS BOUND, (III) ANY LAW, DECREE, ORDER, RULE OR
REGULATION APPLICABLE TO THE COLLATERAL MANAGER OF ANY COURT OR REGULATORY,
ADMINISTRATIVE OR GOVERNMENTAL AGENCY, BODY OR AUTHORITY OR ARBITRATOR HAVING
JURISDICTION OVER THE COLLATERAL MANAGER OR ITS PROPERTIES, AND WHICH WOULD
HAVE, IN THE CASE OF ANY OF (I), (II) OR (III) OF THIS SUBSECTION (C), EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, ASSETS OR FINANCIAL CONDITION OF THE COLLATERAL MANAGER OR THE
ABILITY OF THE COLLATERAL MANAGER TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR THE INDENTURE;


 


(D)                                 NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
OF OR DECLARATION OR FILING WITH ANY GOVERNMENT, GOVERNMENTAL INSTRUMENTALITY OR
COURT OR OTHER PERSON IS REQUIRED FOR THE PERFORMANCE BY THE COLLATERAL MANAGER
OF ITS DUTIES HEREUNDER AND UNDER THE INDENTURE, EXCEPT SUCH AS HAVE BEEN DULY
MADE OR OBTAINED;


 


(E)                                  THE SECTION ENTITLED “THE COLLATERAL
MANAGER” IN THE OFFERING MEMORANDUM, AS OF THE DATE THEREOF (INCLUDING AS OF THE
DATE OF ANY SUPPLEMENT THERETO) AND AS OF THE CLOSING DATE DOES NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT AND DOES NOT OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND

 

9

--------------------------------------------------------------------------------


 


(F)                                    THE COLLATERAL MANAGER IS NOT REQUIRED TO
REGISTER AS AN INVESTMENT ADVISER UNDER THE ADVISERS ACT.


 


6.                                       EXPENSES.  BOTH PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT A PORTION OF THE GROSS PROCEEDS RECEIVED FROM THE
ISSUANCE AND SALE OF THE SECURITIES WILL BE USED TO PAY CERTAIN ORGANIZATIONAL
AND STRUCTURING FEES AND EXPENSES OF THE CO-ISSUERS, INCLUDING THE LEGAL FEES
AND EXPENSES OF COUNSEL TO THE COLLATERAL MANAGER.  THE COLLATERAL MANAGER SHALL
PAY ALL EXPENSES AND COSTS INCURRED BY IT IN THE COURSE OF PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE COLLATERAL MANAGER
SHALL NOT BE LIABLE FOR, AND (SUBJECT TO THE PRIORITY OF PAYMENTS SET FORTH IN
THE INDENTURE AND TO THE EXTENT FUNDS ARE AVAILABLE THEREFOR) THE ISSUER SHALL
BE RESPONSIBLE FOR THE PAYMENT OF, REASONABLE EXPENSES AND COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE TRAVEL EXPENSES) OF (I) INDEPENDENT ACCOUNTANTS,
CONSULTANTS AND OTHER ADVISERS RETAINED BY THE ISSUER OR BY THE COLLATERAL
MANAGER ON BEHALF OF THE ISSUER IN CONNECTION WITH THE SERVICES PROVIDED BY THE
COLLATERAL MANAGER HEREUNDER, (II) LEGAL ADVISERS RETAINED BY THE ISSUER OR BY
THE COLLATERAL MANAGER ON BEHALF OF THE ISSUER IN CONNECTION WITH THE SERVICES
PROVIDED BY THE COLLATERAL MANAGER HEREUNDER AND (III) THE COLLATERAL MANAGER
(A) TO THE EXTENT OF REASONABLE EXPENSES DISBURSED OR ALLOCATED IN VALUING THE
ASSETS, DISBURSED OR ALLOCATED SOFTWARE AND TECHNOLOGY EXPENDITURES RELATING TO
THE MONITORING AND ADMINISTRATION OF THE ASSETS AND ANY OTHER REASONABLE
EXPENSES INCURRED BY THE COLLATERAL MANAGER IN CONNECTION WITH MATTERS ARISING
IN THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT AND (B) FOR AN ALLOCABLE
SHARE OF THE COST OF CERTAIN CREDIT DATABASES USED BY THE COLLATERAL MANAGER IN
PROVIDING SERVICES TO THE ISSUER UNDER THIS AGREEMENT.


 


7.                                       FEES.  AS COMPENSATION FOR THE
PERFORMANCE OF ITS OBLIGATIONS AS COLLATERAL MANAGER HEREUNDER AND UNDER THE
INDENTURE, THE COLLATERAL MANAGER WILL BE ENTITLED TO RECEIVE (I) A FEE, PAYABLE
QUARTERLY IN ARREARS ON EACH PAYMENT DATE IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS, EQUAL TO 0.15% PER ANNUM OF THE NET OUTSTANDING PORTFOLIO BALANCE (THE
“SENIOR COLLATERAL MANAGEMENT FEE”) AND (II) AN ADDITIONAL FEE, PAYABLE
QUARTERLY IN ARREARS ON EACH PAYMENT DATE IN ACCORDANCE WITH THE PRIORITY OF
PAYMENTS, EQUAL TO 0.25% PER ANNUM OF THE NET OUTSTANDING PORTFOLIO BALANCE (THE
“SUBORDINATE COLLATERAL MANAGEMENT FEE” AND, TOGETHER WITH THE SENIOR COLLATERAL
MANAGEMENT FEE, THE “COLLATERAL MANAGEMENT FEE”).  EACH COLLATERAL MANAGEMENT
FEE WILL BE CALCULATED FOR EACH INTEREST ACCRUAL PERIOD ASSUMING A 360-DAY YEAR
WITH 12 THIRTY-DAY MONTHS.  THE COLLATERAL MANAGEMENT FEE WILL BE CALCULATED
BASED ON THE NET OUTSTANDING PORTFOLIO BALANCE AS OF THE FIRST DAY OF THE
APPLICABLE INTEREST ACCRUAL PERIOD.  IF ON ANY PAYMENT DATE THERE ARE
INSUFFICIENT FUNDS TO PAY SUCH FEES (AND/OR ANY OTHER AMOUNTS DUE AND PAYABLE TO
THE COLLATERAL MANAGER) IN FULL, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS,
THE AMOUNT NOT SO PAID SHALL BE DEFERRED AND SUCH AMOUNTS SHALL BE PAYABLE ON
SUCH LATER PAYMENT DATE ON WHICH FUNDS ARE AVAILABLE THEREFOR AS PROVIDED IN THE
PRIORITY OF PAYMENTS SET FORTH IN THE INDENTURE.  ANY ACCRUED AND UNPAID SENIOR
COLLATERAL MANAGEMENT FEE THAT IS DEFERRED DUE TO THE OPERATION OF THE PRIORITY
OF PAYMENTS SHALL ACCRUE INTEREST AT LIBOR IN EFFECT FOR THE APPLICABLE INTEREST
ACCRUAL PERIOD COMPUTED ON AN ACTUAL 360-DAY BASIS.  ANY ACCRUED AND UNPAID
SUBORDINATE COLLATERAL MANAGEMENT FEE THAT IS DEFERRED DUE TO THE OPERATION OF
THE PRIORITY OF PAYMENTS SHALL ACCRUE INTEREST AT LIBOR IN EFFECT FOR THE
APPLICABLE INTEREST ACCRUAL PERIOD ON AN ACTUAL 360-DAY BASIS.  NOTWITHSTANDING
ANY OTHER PROVISION HEREOF, THE AGGREGATE AMOUNT OF ALL ACCRUED BUT UNPAID
SUBORDINATE COLLATERAL MANAGEMENT FEE PAYABLE ON THE FINAL PAYMENT DATE OR, IF
EARLIER, FOLLOWING THE WINDING UP OF THE ISSUER SHALL BE EQUAL TO THE LESSER OF
(A) THE NOMINAL AMOUNT THEREOF AND (B) THE AMOUNT AVAILABLE FOR PAYMENT UNDER
THE PRIORITY OF

 

10

--------------------------------------------------------------------------------


 


PAYMENTS. THE COLLATERAL MANAGER HEREBY AGREES NOT TO CAUSE THE FILING OF A
PETITION IN BANKRUPTCY AGAINST THE ISSUER FOR THE NONPAYMENT TO THE COLLATERAL
MANAGER OF ANY AMOUNTS DUE IT HEREUNDER EXCEPT IN ACCORDANCE WITH SECTION 18
HEREOF AND, SUBJECT TO THE PROVISIONS OF SECTION 12, TO CONTINUE TO SERVE AS
COLLATERAL MANAGER.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12
HEREOF OR OTHERWISE, THE ACCRUED FEES PAYABLE TO THE COLLATERAL MANAGER SHALL BE
PRORATED FOR ANY PARTIAL PERIODS BETWEEN THE PAYMENT DATES DURING WHICH THIS
AGREEMENT WAS IN EFFECT AND SHALL BE DUE AND PAYABLE ON THE FIRST PAYMENT DATE
FOLLOWING THE DATE OF SUCH TERMINATION, TOGETHER WITH ALL EXPENSES PAYABLE TO
THE COLLATERAL MANAGER IN ACCORDANCE WITH SECTION 6 HEREOF, AND SUBJECT TO THE
PROVISIONS OF THE INDENTURE AND THE PRIORITY OF PAYMENTS.


 


8.                                       NON-EXCLUSIVITY.  NOTHING HEREIN SHALL
PREVENT THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES OR ANY OF THEIR OFFICERS
OR DIRECTORS FROM ENGAGING IN ANY OTHER BUSINESSES OR PROVIDING INVESTMENT
MANAGEMENT, ADVISORY OR ANY OTHER TYPES OF SERVICES TO ANY PERSONS, INCLUDING
THE ISSUER, THE TRUSTEE AND THE NOTEHOLDERS, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW; PROVIDED, HOWEVER, THAT THE COLLATERAL MANAGER MAY NOT TAKE ANY
OF THE FOREGOING ACTIONS WHICH THE COLLATERAL MANAGER KNOWS OR REASONABLY SHOULD
KNOW WOULD REQUIRE THE ISSUER OR THE POOL OF ASSETS TO REGISTER AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT.


 


9.                                       CONFLICTS OF INTEREST.

 


(A)                                  AFTER (BUT EXCLUDING) THE CLOSING DATE AND
THE SALES BY AFFILIATES OF THE COLLATERAL MANAGER OF COLLATERAL DEBT SECURITIES
TO THE ISSUER ON THE CLOSING DATE (AND EXCEPT IN THE CASE OF CREDIT
RISK/DEFAULTED SECURITY CASH PURCHASES, SALES OF PROPERTY OR SECURITIES IN
ACCORDANCE WITH THE ORIGINATION AGREEMENT AND SALES OF ASSETS PURSUANT TO AN
AUCTION IN CONNECTION WITH AN AUCTION CALL REDEMPTION OR IN CONNECTION WITH A
REDEMPTION OF THE NOTES PURSUANT TO ARTICLE 9 OF THE INDENTURE), THE COLLATERAL
MANAGER WILL NOT CAUSE THE ISSUER TO ENTER INTO ANY TRANSACTION WITH THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES AS PRINCIPAL UNLESS THE APPLICABLE
TERMS AND CONDITIONS SET FORTH IN SECTION 3(B) ARE COMPLIED WITH.


 


(B)                                 THE COLLATERAL MANAGER SHALL PERFORM ITS
OBLIGATIONS HEREUNDER IN ACCORDANCE WITH THE REQUIREMENTS OF THE ADVISERS ACT
AND THE INDENTURE. THE ISSUER ACKNOWLEDGES THAT (I) THE COLLATERAL MANAGER
AND/OR ITS AFFILIATES WILL ACQUIRE ON THE CLOSING DATE 100% OF EACH OF THE
CLASS J NOTES, THE CLASS K NOTES AND THE PREFERRED SHARES, (II) AFFILIATES OF
THE COLLATERAL MANAGER WILL SELL COLLATERAL DEBT SECURITIES TO THE ISSUER ON OR
PRIOR TO THE CLOSING DATE, AND (III) THE COLLATERAL MANAGER, ITS AFFILIATES AND
FUNDS OR ACCOUNTS FOR WHICH THE COLLATERAL MANAGER OR ITS AFFILIATES ACTS AS
INVESTMENT ADVISER MAY AT TIMES OWN NOTES OF ONE OR MORE ADDITIONAL CLASSES. 
AFTER THE CLOSING DATE, THE COLLATERAL MANAGER AGREES TO PROVIDE TO THE TRUSTEE
WRITTEN NOTICE UPON THE ACQUISITION OR TRANSFER (AFTER, BUT EXCLUDING, THE
CLOSING DATE) OF ANY SECURITIES HELD BY THE COLLATERAL MANAGER, ANY OF ITS
AFFILIATES OR ANY FUND MANAGED OR CONTROLLED BY THE COLLATERAL MANAGER OR ANY
AFFILIATE THEREOF.


 

(c)                                  Nothing herein shall prevent the Collateral
Manager or any of its Affiliates or officers and directors of the Collateral
Manager from engaging in other businesses (including financing, purchasing,
owning, holding, originating or disposing of any assets or investments), or from
rendering services of any kind to the Issuer and its Affiliates, the Trustee,
the Holders or any other Person or entity, whether or not any of the foregoing
may be competitive with the

 

11

--------------------------------------------------------------------------------


 

business of the Issuer or the Co-Issuer.  Without prejudice to the generality of
the foregoing, directors, officers, members, partners, employees and agents of
the Collateral Manager, Affiliates of the Collateral Manager, and the Collateral
Manager may, among other things:

 


(I)                    SERVE AS DIRECTORS (WHETHER SUPERVISORY OR MANAGING),
OFFICERS, EMPLOYEES, PARTNERS, MEMBERS, MANAGERS, AGENTS, NOMINEES OR
SIGNATORIES FOR THE ISSUER OR ANY AFFILIATE THEREOF, OR FOR ANY OBLIGOR IN
RESPECT OF ANY OF THE COLLATERAL DEBT SECURITIES OR ELIGIBLE INVESTMENTS, OR ANY
OF THEIR RESPECTIVE AFFILIATES, EXCEPT TO THE EXTENT PROHIBITED BY THEIR
RESPECTIVE UNDERLYING INSTRUMENTS, AS FROM TIME TO TIME AMENDED; PROVIDED THAT
(X) IN THE REASONABLE JUDGMENT OF THE COLLATERAL MANAGER, SUCH ACTIVITY WILL NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE ISSUER OR THE TRUSTEE TO
ENFORCE ITS RESPECTIVE RIGHTS WITH RESPECT TO ANY ASSETS AND (Y) NOTHING IN THIS
PARAGRAPH SHALL BE DEEMED TO LIMIT THE DUTIES OF THE COLLATERAL MANAGER SET
FORTH IN SECTION 1 HEREOF;


 


(II)                 PERFORM, AND RECEIVE FEES FOR THE PERFORMANCE OF, SERVICES
OF WHATEVER NATURE RENDERED TO AN OBLIGOR IN RESPECT OF ANY OF THE COLLATERAL
DEBT SECURITIES OR ELIGIBLE INVESTMENTS, INCLUDING ACTING AS MASTER SERVICER,
SUB-SERVICER OR SPECIAL SERVICER WITH RESPECT TO ANY CMBS SECURITIES OR WITH
RESPECT TO ANY COMMERCIAL MORTGAGE LOAN CONSTITUTING OR UNDERLYING ANY
COLLATERAL DEBT SECURITY; PROVIDED THAT, IN THE REASONABLE JUDGMENT OF THE
COLLATERAL MANAGER, SUCH ACTIVITY WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF THE ISSUER OR THE TRUSTEE TO ENFORCE ITS RESPECTIVE RIGHTS WITH
RESPECT TO ANY OF THE ASSETS; PROVIDED, FURTHER, WITH RESPECT TO SUCH SERVICES,
THE COLLATERAL MANAGER IS NOT ACTING AS AN AGENT FOR THE ISSUER;


 


(III)              BE RETAINED TO PROVIDE SERVICES UNRELATED TO THIS AGREEMENT
TO THE ISSUER OR ITS AFFILIATES AND BE PAID THEREFOR;


 


(IV)             BE A SECURED OR UNSECURED CREDITOR OF, OR HOLD AN EQUITY
INTEREST IN, THE ISSUER, ITS AFFILIATES OR ANY OBLIGOR OF ANY COLLATERAL DEBT
SECURITY OR ELIGIBLE INVESTMENT; PROVIDED, HOWEVER, THAT THE COLLATERAL MANAGER
MAY NOT BE SUCH A CREDITOR OR HOLD ANY OF SUCH INTERESTS IF, IN THE OPINION OF
COUNSEL TO THE ISSUER, THE EXISTENCE OF SUCH INTEREST WOULD REQUIRE REGISTRATION
OF THE ISSUER OR THE ASSTS AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT
COMPANY ACT OR VIOLATE ANY PROVISIONS OF FEDERAL OR APPLICABLE STATE LAW OR ANY
LAW, RULE OR REGULATION OF ANY GOVERNMENTAL BODY OR AGENCY HAVING JURISDICTION
OVER THE ISSUER;


 


(V)                OWN EQUITY IN OR OWN OR MAKE LOANS TO ANY ISSUER OF REIT DEBT
SECURITIES INCLUDING ANY ISSUER OF REIT DEBT SECURITIES OBLIGATED ON ANY OF THE
COLLATERAL DEBT SECURITIES, SO LONG AS THAT DOING SO WILL NOT CAUSE ANY SUCH
COLLATERAL DEBT SECURITY TO FAIL TO COMPLY WITH THE ELIGIBILITY CRITERIA;


 


(VI)             MAKE, HOLD OR SELL AN INVESTMENT IN AN ISSUER’S SECURITIES THAT
MAY BE PARI PASSU, SENIOR OR JUNIOR IN RANKING TO A COLLATERAL DEBT SECURITY;


 


(VII)          EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 9, SELL ANY
COLLATERAL DEBT SECURITY OR ELIGIBLE INVESTMENT TO, OR PURCHASE ANY COLLATERAL
DEBT SECURITY FROM, THE ISSUER WHILE ACTING IN THE CAPACITY OF PRINCIPAL OR
AGENT; AND

 

12

--------------------------------------------------------------------------------


 


(VIII)       SUBJECT TO ITS OBLIGATIONS IN SECTION 1 HEREOF TO PROTECT THE
HOLDERS, SERVE AS A MEMBER OF ANY “CREDITORS’ BOARD” WITH RESPECT TO ANY
DEFAULTED SECURITY, ELIGIBLE INVESTMENT OR WITH RESPECT TO ANY COMMERCIAL
MORTGAGE LOAN UNDERLYING OR CONSTITUTING ANY COLLATERAL DEBT SECURITY OR THE
RESPECTIVE BORROWER FOR ANY SUCH COMMERCIAL MORTGAGE LOAN.


 

It is understood that the Collateral Manager and its Affiliates may engage in
any other business, whether or not any of the foregoing may be competitive with
the business of the Issuer or the Co-Issuer (including financing, purchasing,
owning, holding, originating or disposing of any assets or investments), and
furnish investment management and advisory services to others, including Persons
that may have investment policies similar to those followed by the Collateral
Manager with respect to the Assets and that may own instruments of the same
class, or of the same type, as the Collateral Debt Securities or other
instruments of the issuers of Collateral Debt Securities and may manage
portfolios similar to the Assets.  The Collateral Manager and its Affiliates
shall be free, in their sole discretion, to make recommendations to others, or
effect transactions on behalf of themselves or for others, which may be the same
as or different from those the Collateral Manager causes the Issuer to effect
with respect to the Assets.

 

The Collateral Manager and its Affiliates may, and may cause or advise their
respective clients to, invest in assets, investments or instruments that would
be appropriate for the Issuer or the Co-Issuer or as security for the Notes and
shall have no duty or obligation to offer any such asset, investment or
instrument to the Issuer or the Co-Issuer.  Such investments may be different
from those made to or on behalf of the Issuer.  The Collateral Manager, its
Affiliates and their respective clients may have ongoing relationships with
Persons whose instruments are pledged to secure the Notes and may own
instruments issued by, or loans to, issuers of the Collateral Debt Securities or
to any borrower or Affiliate of any borrower on any commercial mortgage loans
underlying or constituting the Collateral Debt Securities or the Eligible
Investments.  The Collateral Manager and its Affiliates may cause or advise
their respective clients to invest in instruments that are senior to, or have
interests different from or adverse to, the instruments that are pledged to
secure the Notes.

 

Nothing contained in this Agreement shall prevent the Collateral Manager or any
of its Affiliates from themselves buying or selling, or from recommending to or
directing any other account to buy or sell, at any time, securities of the same
kind or class, or securities of a different kind or class of the same issuer, as
those directed by the Collateral Manager to be purchased or sold hereunder.  It
is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates, and any member, manager, officer, director, stockholder
or employee of the Collateral Manager or any such Affiliate or any member of
their families or a Person advised by the Collateral Manager may have an
interest in a particular transaction or in securities of the same kind or class,
or securities of a different kind or class of the same issuer, as those
purchased or sold by the Collateral Manager hereunder.  When the Collateral
Manager is considering purchases or sales for the Issuer and one or more of such
other accounts at the same time, the Collateral Manager shall allocate available
investments or opportunities for sales in its discretion and make investment
recommendations and decisions that may be the same as or different from those
made with respect to the Issuer’s investments, in accordance with applicable law
and the Collateral Manager Servicing Standard, to the extent applicable.

 

13

--------------------------------------------------------------------------------


 

Subject to the Indenture and the provisions of this Agreement, the Collateral
Manager shall not be obligated to pursue any specific investment strategy or
opportunity that may arise with respect to the Assets.

 

The Issuer hereby acknowledges and consents to the various potential and actual
conflicts of interests that may exist with respect to the Collateral Manager as
described above; provided, however, that nothing contained in this Section 9
shall be construed as altering the duties of the Collateral Manager set forth in
this Agreement or in the Indenture.

 


10.                                 RECORDS; CONFIDENTIALITY.  THE COLLATERAL
MANAGER SHALL MAINTAIN APPROPRIATE BOOKS OF ACCOUNT AND RECORDS RELATING TO
SERVICES PERFORMED HEREUNDER, AND SUCH BOOKS OF ACCOUNT AND RECORDS SHALL BE
ACCESSIBLE FOR INSPECTION BY AN AUTHORIZED REPRESENTATIVE OF THE ISSUER, THE
TRUSTEE AND THE INDEPENDENT ACCOUNTANTS APPOINTED BY THE ISSUER PURSUANT TO THE
INDENTURE AT A MUTUALLY AGREED-UPON TIME DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE PRIOR NOTICE; PROVIDED THAT THE COLLATERAL MANAGER SHALL NOT BE
OBLIGATED TO PROVIDE ACCESS TO ANY NON-PUBLIC INFORMATION IF THE COLLATERAL
MANAGER IN GOOD FAITH DETERMINES THAT THE DISCLOSURE OF SUCH INFORMATION WOULD
VIOLATE ANY APPLICABLE LAW, REGULATION OR CONTRACTUAL ARRANGEMENT.  THE
COLLATERAL MANAGER SHALL FOLLOW ITS CUSTOMARY PROCEDURES TO KEEP CONFIDENTIAL
ALL INFORMATION OBTAINED IN CONNECTION WITH THE SERVICES RENDERED HEREUNDER AND
SHALL NOT DISCLOSE ANY SUCH INFORMATION EXCEPT (I) WITH THE PRIOR WRITTEN
CONSENT OF THE ISSUER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD),
(II) SUCH INFORMATION AS THE RATING AGENCIES SHALL REASONABLY REQUEST IN
CONNECTION WITH THEIR RATING OR EVALUATION OF THE NOTES AND/OR THE COLLATERAL
MANAGER, AS APPLICABLE, (III) AS REQUIRED BY LAW, REGULATION, COURT ORDER OR THE
RULES, REGULATIONS, OR REQUEST OF ANY REGULATORY OR SELF-REGULATING
ORGANIZATION, BODY OR OFFICIAL (INCLUDING ANY SECURITIES EXCHANGE ON WHICH THE
NOTES MAY BE LISTED FROM TIME TO TIME) HAVING JURISDICTION OVER THE COLLATERAL
MANAGER OR AS OTHERWISE REQUIRED BY LAW OR JUDICIAL PROCESS, (IV) SUCH
INFORMATION AS SHALL HAVE BEEN PUBLICLY DISCLOSED OTHER THAN IN VIOLATION OF
THIS AGREEMENT, (V) TO ITS MEMBERS, OFFICERS, DIRECTORS, AND EMPLOYEES, AND TO
ITS ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL ADVISERS IN CONJUNCTION WITH
THE TRANSACTIONS DESCRIBED HEREIN, (VI) SUCH INFORMATION AS MAY BE NECESSARY OR
DESIRABLE IN ORDER FOR THE COLLATERAL MANAGER TO PREPARE, PUBLISH AND DISTRIBUTE
TO ANY PERSON ANY INFORMATION RELATING TO THE INVESTMENT PERFORMANCE OF THE
ASSETS, (VII) IN CONNECTION WITH THE ENFORCEMENT OF THE COLLATERAL MANAGER’S
RIGHTS HEREUNDER OR IN ANY DISPUTE OR PROCEEDING RELATED HERETO, (VIII) TO THE
TRUSTEE, (IX) TO THE EXTENT REQUIRED PURSUANT TO ANY HEDGE AGREEMENT OF THE
ISSUER AND (X) TO HOLDERS AND POTENTIAL PURCHASERS OF ANY OF THE SECURITIES.


 

Subject to compliance with the requirements of any law, rule or regulation
applicable to the Collateral Manager, nothing contained herein shall prevent the
Collateral Manager from discussing its activities hereunder in a general way in
the normal course of its business, including, without limitation, general
discussions with other Persons regarding its ability to act as a collateral
manager and its past performance in such capacity.  In addition, subject to
compliance with the requirements of any law, rule or regulation applicable to
the Collateral Manager, with respect to information that the Collateral Manager
obtains or develops regarding the Collateral Debt Securities or Eligible
Investments (including, without limitation, information regarding ratings,
yield, creditworthiness, financial condition and prospects of any issuer
thereof) in connection with the performance of its services hereunder, nothing
in this Section 10 shall prevent the Collateral Manager or its Affiliates, in
the conduct of their

 

14

--------------------------------------------------------------------------------


 

respective businesses, from using such information or disclosing such
information to others so long as such other use does not, in its reasonable
judgment, disadvantage the Issuer.  Notwithstanding anything to the contrary
contained in this Agreement, all persons may disclose to any and all persons,
without limitation of any kind, the U.S. Federal, state and local tax treatment
of the Securities and the Co-Issuers, any fact that may be relevant to
understanding the U.S. Federal, state and local tax treatment of the Securities
and the Issuers, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. Federal, state and local tax treatment and that
may be relevant to understanding such tax treatment.

 


11.                                 TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE
ON THE CLOSING DATE AND SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE FIRST
TO OCCUR OF THE FOLLOWING:  (A) THE PAYMENT IN FULL OF THE NOTES AND THE
TERMINATION OF THE INDENTURE IN ACCORDANCE WITH ITS TERMS, (B) THE LIQUIDATION
OF THE ASSETS AND THE FINAL DISTRIBUTION OF THE PROCEEDS OF SUCH LIQUIDATION TO
THE HOLDERS AND THE ISSUER, OR (C) THE TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 12 HEREOF.


 


12.                                 TERMINATION.  (A)  THE COLLATERAL MANAGER
MAY BE REMOVED UPON AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE IF (A) HOLDERS OF AT
LEAST 75% BY AGGREGATE OUTSTANDING AMOUNT OF EACH CLASS OF NOTES (VOTING AS A
SEPARATE CLASS) AND (B) HOLDERS OF AT LEAST 75% OF THE PREFERRED SHARES GIVE
WRITTEN NOTICE TO THE COLLATERAL MANAGER, THE ISSUER, EACH HEDGE COUNTERPARTY
AND THE TRUSTEE OF SUCH REMOVAL (INCLUDING IN ANY SUCH CALCULATION ANY
SECURITIES HELD BY THE COLLATERAL MANAGER, ANY OF ITS AFFILIATES OR BY ANY FUND
MANAGED OR CONTROLLED BY THE COLLATERAL MANAGER OR ANY AFFILIATE THEREOF);
PROVIDED THAT IF THE COLLATERAL MANAGER IS REMOVED PURSUANT TO THIS CLAUSE (A),
ANY SUCCESSOR COLLATERAL MANAGER WILL NOT BE PERMITTED TO BE A HOLDER OF OR AN
AFFILIATE OF ANY HOLDER OF SECURITIES.  NOTICE OF ANY SUCH REMOVAL SHALL BE
DELIVERED BY THE TRUSTEE ON BEHALF OF THE ISSUER TO THE HOLDERS OF EACH CLASS OF
NOTES, THE HOLDERS OF THE PREFERRED SHARES, EACH RATING AGENCY AND EACH HEDGE
COUNTERPARTY.


 


(B)                                 THIS AGREEMENT MAY BE TERMINATED, AND THE
COLLATERAL MANAGER MAY BE REMOVED, BY THE ISSUER OR THE TRUSTEE FOR CAUSE, UPON
30 DAYS’ PRIOR WRITTEN NOTICE BY THE ISSUER, AT THE DIRECTION OF (I) HOLDERS OF
AT LEAST A MAJORITY BY AGGREGATE OUTSTANDING AMOUNT OF EACH CLASS OF NOTES
(EXCLUDING ANY NOTES OWNED BY THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES OR
ANY FUND MANAGED OR CONTROLLED BY THE COLLATERAL MANAGER OR ANY AFFILIATE
THEREOF, EACH VOTING AS A SEPARATE CLASS) AND (II) HOLDERS OF AT LEAST A
MAJORITY OF THE PREFERRED SHARES (EXCLUDING ANY PREFERRED SHARES OWNED BY THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES OR ANY FUND MANAGED OR CONTROLLED BY
THE COLLATERAL MANAGER OR ANY AFFILIATE THEREOF); PROVIDED, HOWEVER, UPON THE
OCCURRENCE OF AN EVENT DESCRIBED IN CLAUSE (III) OF THIS SECTION 12(B),
TERMINATION OF THE COLLATERAL MANAGER WILL BE AUTOMATIC AND WITHOUT ADVANCE
NOTICE REQUIRED FROM THE ISSUER, THE TRUSTEE OR ANY OTHER PERSON.  NOTICE OF ANY
SUCH REMOVAL FOR CAUSE SHALL BE DELIVERED BY THE TRUSTEE ON BEHALF OF THE ISSUER
TO EACH RATING AGENCY, EACH HEDGE COUNTERPARTY AND THE HOLDERS OF THE NOTES AND
THE PREFERRED SHARES.  IN NO EVENT WILL THE TRUSTEE BE REQUIRED TO DETERMINE
WHETHER OR NOT CAUSE EXISTS FOR THE REMOVAL OF THE COLLATERAL MANAGER.  AS USED
IN THIS SECTION 12, “CAUSE” MEANS ANY OF THE FOLLOWING EVENTS:


 


(I)                    THE COLLATERAL MANAGER (A) WILLFULLY BREACHES, OR TAKES
ANY ACTION THAT IT KNOWS VIOLATES, ANY PROVISION OF THIS AGREEMENT OR ANY TERM
OF THE INDENTURE APPLICABLE TO THE COLLATERAL MANAGER (NOT INCLUDING A WILLFUL
BREACH OR KNOWING VIOLATION THAT RESULTS FROM A GOOD FAITH DISPUTE REGARDING
ALTERNATIVE COURSES OF ACTION OR INTERPRETATION OF

 

15

--------------------------------------------------------------------------------


 


INSTRUCTIONS), WHICH BREACH OR ACTION HAS (OR COULD REASONABLY BE EXPECTED TO
HAVE) A MATERIAL ADVERSE EFFECT ON THE NOTEHOLDERS AND (B) FAILS TO CURE SUCH
BREACH WITHIN 30 DAYS AFTER THE FIRST TO OCCUR OF (1) NOTICE OF SUCH FAILURE IS
GIVEN TO THE COLLATERAL MANAGER OR (2) THE COLLATERAL MANAGER HAVING ACTUAL
KNOWLEDGE OF SUCH BREACH OR VIOLATION;


 


(II)                 THE COLLATERAL MANAGER BREACHES ANY MATERIAL PROVISION OF
THIS AGREEMENT OR ANY MATERIAL TERMS OF THE INDENTURE APPLICABLE TO THE
COLLATERAL MANAGER AND FAILS TO CURE SUCH BREACH WITHIN 90 DAYS AFTER THE FIRST
TO OCCUR OF (A) NOTICE OF SUCH FAILURE BEING GIVEN TO THE COLLATERAL MANAGER OR
(B) THE COLLATERAL MANAGER HAVING ACTUAL KNOWLEDGE OF SUCH BREACH;


 


(III)              THE COLLATERAL MANAGER (A) CEASES TO BE ABLE TO, OR ADMITS IN
WRITING THE COLLATERAL MANAGER’S INABILITY TO, PAY THE COLLATERAL MANAGER’S
DEBTS WHEN AND AS THEY BECOME DUE, (B) FILES, OR CONSENTS BY ANSWER OR OTHERWISE
TO THE FILING AGAINST THE COLLATERAL MANAGER OF, A PETITION FOR RELIEF OR
REORGANIZATION OR ARRANGEMENT OR ANY OTHER PETITION IN BANKRUPTCY, FOR
LIQUIDATION OR TAKES ADVANTAGE OF ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAW OF ANY JURISDICTION, (C) MAKES AN ASSIGNMENT FOR
THE BENEFIT OF THE COLLATERAL MANAGER’S CREDITORS, (D) CONSENTS TO THE
APPOINTMENT OF A CUSTODIAN, RECEIVER, TRUSTEE OR OTHER OFFICER WITH SIMILAR
POWERS WITH RESPECT TO THE COLLATERAL MANAGER OR WITH RESPECT TO ANY SUBSTANTIAL
PART OF THE COLLATERAL MANAGER’S PROPERTY, OR (E) IS ADJUDICATED AS INSOLVENT OR
TO BE LIQUIDATED;


 


(IV)             THE OCCURRENCE OF AN ACT BY THE COLLATERAL MANAGER OR ANY OF
ITS AFFILIATES THAT CONSTITUTES FRAUD OR CRIMINAL ACTIVITY IN THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE INDICTMENT OF THE COLLATERAL MANAGER
OR ANY OF ITS RESPECTIVE OFFICERS OR DIRECTORS FOR A CRIMINAL OFFENSE INVOLVING
AN INVESTMENT OR INVESTMENT-RELATED BUSINESS, FRAUD, FALSE STATEMENTS OR
OMISSIONS, WRONGFUL TAKING OF PROPERTY, BRIBERY, FORGERY, COUNTERFEITING OR
EXTORTION;


 


(V)                THE FAILURE OF ANY REPRESENTATION, WARRANTY, CERTIFICATE OR
STATEMENT OF THE COLLATERAL MANAGER IN OR PURSUANT TO THIS AGREEMENT OR THE
INDENTURE TO BE CORRECT IN ANY MATERIAL RESPECT AND (X) SUCH FAILURE HAS (OR
COULD REASONABLY BE EXPECTED TO HAVE) A MATERIAL ADVERSE EFFECT ON THE
NOTEHOLDERS, THE ISSUER OR THE CO-ISSUER AND (Y) IF SUCH FAILURE CAN BE CURED,
NO CORRECTION IS MADE FOR 45 DAYS AFTER THE COLLATERAL MANAGER BECOMES AWARE OF
SUCH FAILURE OR RECEIVES NOTICE THEREOF IN WRITING FROM THE TRUSTEE;


 


(VI)             THE OCCURRENCE AND CONTINUATION OF ANY OF THE EVENTS OF DEFAULT
DESCRIBED IN SECTIONS 5.1(A) OR 5.1(B) OF THE INDENTURE; OR


 


(VII)          THE COLLATERAL MANAGER CONSOLIDATES OR AMALGAMATES WITH, OR
MERGES WITH OR INTO, OR TRANSFERS ALL OR SUBSTANTIALLY ALL ITS ASSETS TO,
ANOTHER PERSON AND EITHER (A) AT THE TIME OF SUCH CONSOLIDATION, AMALGAMATION,
MERGER OR TRANSFER, THE RESULTING, SURVIVING OR TRANSFEREE PERSON FAILS TO OR
CANNOT ASSUME ALL THE OBLIGATIONS OF THE COLLATERAL MANAGER UNDER THIS
AGREEMENT, OR (B) THE RESULTING, SURVIVING OR TRANSFEREE PERSON LACKS THE LEGAL
CAPACITY TO PERFORM THE OBLIGATIONS OF THE COLLATERAL MANAGER HEREUNDER AND
UNDER THE INDENTURE.

 

16

--------------------------------------------------------------------------------


 

The Collateral Manager shall notify the Trustee, the Rating Agencies and the
Issuer in writing promptly upon becoming aware of any event that constitutes
cause under this Section 12(b).

 


(C)                                  THE COLLATERAL MANAGER MAY RESIGN, UPON 30
DAYS’ PRIOR WRITTEN NOTICE TO THE ISSUER, THE CO-ISSUER, THE TRUSTEE, EACH
RATING AGENCY AND EACH HEDGE COUNTERPARTY; PROVIDED, HOWEVER, THAT (I) NO SUCH
TERMINATION OR RESIGNATION SHALL BE EFFECTIVE UNTIL THE DATE AS OF WHICH A
SUCCESSOR COLLATERAL MANAGER SHALL HAVE AGREED IN WRITING TO ASSUME ALL OF THE
COLLATERAL MANAGER’S DUTIES AND OBLIGATIONS PURSUANT TO THIS AGREEMENT AND
(II) THE ISSUER SHALL USE ITS BEST EFFORTS TO APPOINT A SUCCESSOR COLLATERAL
MANAGER TO ASSUME SUCH DUTIES AND OBLIGATIONS.  NOTWITHSTANDING THE NOTICE
REQUIRED ABOVE, THE COLLATERAL MANAGER SHALL HAVE THE RIGHT TO RESIGN WITHOUT
PRIOR NOTICE IF, DUE TO A CHANGE IN ANY APPLICABLE LAW OR REGULATION OR
INTERPRETATION THEREOF, THE PERFORMANCE BY THE COLLATERAL MANAGER OF ITS DUTIES
UNDER THE COLLATERAL MANAGEMENT AGREEMENT WOULD (I) ADVERSELY AFFECT
(A) GRAMERCY CAPITAL CORP.’S STATUS AS A REIT, (B) SL GREEN REALTY CORP.’S
STATUS AS A REIT OR (C) THE ISSUER’S STATUS AS A QUALIFIED REIT SUBSIDIARY
(WITHIN THE MEANING OF SECTION 856(I)(2) OF THE CODE) OR (II) CONSTITUTE A
VIOLATION OF ANY APPLICABLE LAW OR REGULATION.


 


(D)                                 NO REMOVAL, TERMINATION OR RESIGNATION OF
THE COLLATERAL MANAGER OR TERMINATION OF THIS AGREEMENT SHALL BE EFFECTIVE
UNLESS (X) A SUCCESSOR COLLATERAL MANAGER (A “REPLACEMENT MANAGER”) HAS BEEN
APPOINTED BY THE ISSUER AND HAS AGREED IN WRITING TO ASSUME ALL OF THE
COLLATERAL MANAGER’S DUTIES AND OBLIGATIONS PURSUANT TO THIS AGREEMENT AND
(Y) WRITTEN NOTIFICATION SHALL HAVE BEEN PROVIDED IN ACCORDANCE WITH SECTIONS
12(A), (B) OR (C), AS APPLICABLE.  THE APPOINTMENT OF ANY REPLACEMENT MANAGER
SHALL BE SUBJECT TO SATISFACTION OF THE RATING AGENCY CONDITION AND EACH SUCH
REPLACEMENT MANAGER (I) SHALL HAVE DEMONSTRATED AN ABILITY TO PROFESSIONALLY AND
COMPETENTLY PERFORM DUTIES SIMILAR TO THOSE IMPOSED UPON THE COLLATERAL MANAGER,
(II) IS LEGALLY QUALIFIED AND HAS THE CAPACITY TO ACT AS COLLATERAL MANAGER,
(III) BY ITS APPOINTMENT WILL NOT CAUSE THE ISSUER, THE CO-ISSUER OR THE POOL OF
ASSETS TO, OR RESULT IN THE ISSUER, THE CO-ISSUER OR THE POOL OF ASSETS
BECOMING, AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT, (IV) HAS
ACCEPTED ITS APPOINTMENT IN WRITING AND (V) BY ITS APPOINTMENT WILL NOT CAUSE
THE ISSUER, THE CO-ISSUER OR THE POOL OF ASSETS TO BECOME SUBJECT TO INCOME OR
WITHHOLDING TAX THAT WOULD NOT HAVE BEEN IMPOSED BUT FOR SUCH APPOINTMENT.


 


(E)                                  UPON ANY RESIGNATION OR REMOVAL OF THE
COLLATERAL MANAGER WHILE ANY OF THE NOTES ARE OUTSTANDING, THE HOLDERS OF AT
LEAST A MAJORITY OF THE PREFERRED SHARES SHALL HAVE THE RIGHT TO INSTRUCT THE
ISSUER TO APPOINT AN INSTITUTION IDENTIFIED BY SUCH HOLDERS AS REPLACEMENT
MANAGER; PROVIDED THAT (I) THE ISSUER PROVIDES TO THE NOTEHOLDERS NOTICE OF SUCH
APPOINTMENT AND A MAJORITY BY AGGREGATE OUTSTANDING AMOUNT OF EACH CLASS OF
NOTES (EXCLUDING ANY NOTES OWNED BY THE COLLATERAL MANAGER OR ANY OF ITS
AFFILIATES OR ANY FUND MANAGED OR CONTROLLED BY THE COLLATERAL MANAGER OR ANY
AFFILIATE THEREOF, EACH VOTING AS A SEPARATE CLASS) DOES NOT OBJECT TO SUCH
APPOINTMENT WITHIN THIRTY (30) DAYS, (II) THE RATING AGENCY CONDITION HAS BEEN
SATISFIED WITH RESPECT TO SUCH APPOINTMENT AND (III) THE REQUIREMENTS SET FORTH
IN SECTION 12(D)(I) THROUGH (V) ABOVE HAVE BEEN SATISFIED.


 


(F)                                    IN THE EVENT THAT THE COLLATERAL MANAGER
RESIGNS PURSUANT TO SECTION 12(C) OR IS TERMINATED PURSUANT TO SECTIONS 12(A) OR
(B) HEREOF AND THE ISSUER HAS NOT APPOINTED A SUCCESSOR PRIOR TO THE DAY
FOLLOWING THE TERMINATION (OR RESIGNATION) DATE SPECIFIED IN SUCH NOTICE, THE
COLLATERAL MANAGER WILL BE ENTITLED TO PROPOSE A SUCCESSOR AND WILL SO APPOINT
SUCH PROPOSED

 

17

--------------------------------------------------------------------------------


 


ENTITY AS SUCCESSOR THIRTY (30) DAYS THEREAFTER, UNLESS A MAJORITY OF ANY
CLASS OF NOTES OBJECTS TO SUCH APPOINTMENT WITH SUCH THIRTY (30) DAY PERIOD IN
WHICH CASE THE CONTROLLING CLASS OF NOTES (EXCLUDING ANY NOTES OWNED BY THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES OR ANY FUND MANAGED OR CONTROLLED BY
THE COLLATERAL MANAGER OR ANY AFFILIATE THEREOF, EACH VOTING AS A SEPARATE
CLASS) WILL BE ENTITLED TO PROPOSE A SUCCESSOR AND WILL APPOINT SUCH PROPOSED
ENTITY AS SUCCESSOR THIRTY (30) DAYS THEREAFTER UNLESS A MAJORITY BY AGGREGATE
OUTSTANDING AMOUNT OF ANY OTHER CLASS OF NOTES (EXCLUDING ANY NOTES OWNED BY THE
COLLATERAL MANAGER OR ANY OF ITS AFFILIATES OR ANY FUND MANAGED OR CONTROLLED BY
THE COLLATERAL MANAGER OR ANY AFFILIATE THEREOF, EACH VOTING AS A SEPARATE
CLASS) OBJECTS TO SUCH APPOINTMENT WITHIN SUCH THIRTY (30) DAY PERIOD, IN EACH
CASE SUBJECT TO THE REQUIREMENTS SET FORTH IN SECTION 12(D) ABOVE.  IN THE EVENT
A PROPOSED SUCCESSOR COLLATERAL MANAGER IS NOT APPOINTED PURSUANT TO THE
FOREGOING PROCEDURES, THE RESIGNING OR REMOVED COLLATERAL MANAGER MAY PETITION
ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
COLLATERAL MANAGER, WHICH APPOINTMENT WILL NOT REQUIRE THE CONSENT OF, OR BE
SUBJECT TO THE DISAPPROVAL OF, THE ISSUER, ANY NOTEHOLDER OR ANY HOLDER OF THE
PREFERRED SHARES.


 

Notwithstanding any provision contained in this Agreement, the Indenture or
otherwise, so long as the Collateral Manager continues to perform its
obligations hereunder, the Collateral Management Fee shall continue to accrue
for the benefit of the Collateral Manager until termination of this Agreement
under this Section 12 shall become effective as set forth herein.  In addition,
the Collateral Manager shall, subject to Section 6, be entitled to reimbursement
of out-of-pocket expenses incurred in cooperating with the Replacement Manager,
including in connection with the delivery of any documents or property.  In the
event that the Collateral Manager is removed or resigns and a Replacement
Manager is appointed, such former Collateral Manager nonetheless shall be
entitled to receive payment of all unpaid Collateral Management Fees, including
the Senior Collateral Management Fee and the Subordinated Collateral Management
Fee, accrued through the effective date of the removal or resignation, to the
extent that funds are available for that purpose in accordance with the Priority
of Payments, and such payments shall rank in the Priority of Payments pari passu
with the Collateral Management Fees due to the Replacement Manager.  In
addition, following the removal or resignation of the Collateral Manager
hereunder, the removed or resigning Collateral Manager shall be granted access
to the books of account and records of the Issuer and the Trustee to the extent
such removed or resigning Collateral Manager deems necessary to confirm the
proper payment of any amounts owing to such removed or resigning Collateral
Manager hereunder.

 


(G)                                 UPON THE EFFECTIVE DATE OF TERMINATION OF
THIS AGREEMENT, THE COLLATERAL MANAGER SHALL AS SOON AS PRACTICABLE:


 


(I)                                     DELIVER TO THE ISSUER ALL PROPERTY AND
DOCUMENTS OF THE TRUSTEE OR THE ISSUER OR OTHERWISE RELATING TO THE ASSETS THEN
IN THE CUSTODY OF THE COLLATERAL MANAGER (ALTHOUGH THE COLLATERAL MANAGER MAY
KEEP COPIES OF SUCH DOCUMENTS FOR ITS RECORDS); AND


 


(II)                                  DELIVER TO THE TRUSTEE AN ACCOUNTING WITH
RESPECT TO THE BOOKS AND RECORDS DELIVERED TO THE ISSUER OR THE REPLACEMENT
MANAGER APPOINTED PURSUANT TO THIS SECTION 12 HEREOF.

 

18

--------------------------------------------------------------------------------


 

The Collateral Manager shall reasonably assist and cooperate with the Trustee
and the Issuer (as reasonably requested by the Trustee or the Issuer) in the
assumption of the Collateral Manager’s duties by any Replacement Manager as
provided for in this Agreement, as applicable.  Notwithstanding such
termination, the Collateral Manager shall remain liable to the extent set forth
herein (but subject to Section 13 hereof) for the Collateral Manager’s acts or
omissions hereunder arising prior to its termination as Collateral Manager
hereunder and for any expenses, losses, damages, liabilities, demands, charges
and claims (including reasonable attorneys’ fees) in respect of or arising out
of a breach of the representations and warranties made by it in Section 5 hereof
or from any failure of the Collateral Manager to comply with the provisions of
this Section 12(g).

 


(H)                                 THE COLLATERAL MANAGER AGREES THAT,
NOTWITHSTANDING ANY TERMINATION, THE COLLATERAL MANAGER SHALL REASONABLY
COOPERATE IN ANY PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT, THE
INDENTURE OR ANY OF THE ASSETS (EXCLUDING ANY SUCH PROCEEDING IN WHICH CLAIMS
ARE ASSERTED AGAINST THE COLLATERAL MANAGER OR ANY AFFILIATE OF THE COLLATERAL
MANAGER) SO LONG AS THE COLLATERAL MANAGER SHALL HAVE BEEN OFFERED (IN ITS
JUDGMENT) REASONABLE SECURITY, INDEMNITY OR OTHER PROVISION AGAINST THE COST,
EXPENSES AND LIABILITIES THAT MIGHT BE INCURRED IN CONNECTION THEREWITH, BUT, IN
ANY EVENT, SHALL NOT BE REQUIRED TO MAKE ANY ADMISSION OR TO TAKE ANY ACTION
AGAINST THE COLLATERAL MANAGER’S OWN INTERESTS OR THE INTERESTS OF OTHER FUNDS
AND ACCOUNTS ADVISED BY THE COLLATERAL MANAGER.


 


(I)                                     IF THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTIONS 12(A), (B) OR (C) HEREOF, SUCH TERMINATION SHALL BE WITHOUT ANY
FURTHER LIABILITY OR OBLIGATION OF THE ISSUER OR THE COLLATERAL MANAGER TO THE
OTHER, EXCEPT AS PROVIDED IN SECTIONS 6, 7, 12 AND 13 AND THE LAST SENTENCE OF
SECTION 10 HEREOF.


 


(J)                                     UPON EXPIRATION OF THE APPLICABLE NOTICE
PERIOD WITH RESPECT TO TERMINATION SPECIFIED IN SECTION 12(D) HEREOF, ALL
AUTHORITY AND POWER OF THE COLLATERAL MANAGER UNDER THIS AGREEMENT AND THE
INDENTURE, WHETHER WITH RESPECT TO THE ASSETS OR OTHERWISE, SHALL AUTOMATICALLY
AND WITHOUT FURTHER ACTION BY ANY PERSON OR ENTITY PASS TO AND BE VESTED IN THE
REPLACEMENT MANAGER.


 


13.                                 LIABILITY OF COLLATERAL MANAGER.  (A)  THE
COLLATERAL MANAGER ASSUMES NO RESPONSIBILITY UNDER THIS AGREEMENT OTHER THAN TO
RENDER THE SERVICES CALLED FOR FROM THE COLLATERAL MANAGER HEREUNDER AND UNDER
THE INDENTURE IN THE MANNER PRESCRIBED HEREIN AND THEREIN.  THE COLLATERAL
MANAGER AND ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE PARTNERS, SHAREHOLDERS,
MEMBERS, MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ACCOUNTANTS AND
ATTORNEYS SHALL HAVE NO LIABILITY TO THE NOTEHOLDERS, THE HOLDERS OF THE
PREFERRED SHARES, THE TRUSTEE, THE ISSUER, THE CO-ISSUER, ANY HEDGE
COUNTERPARTY, THE INITIAL PURCHASER, OR ANY OF THEIR RESPECTIVE AFFILIATES,
PARTNERS, SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ACCOUNTANTS AND
ATTORNEYS, OR ANY OTHER PERSON, FOR ANY ERROR OF JUDGMENT, MISTAKE OF LAW, OR
FOR ANY CLAIM, LOSS, LIABILITY, DAMAGE, SETTLEMENT, COSTS, OR OTHER EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) OF ANY NATURE WHATSOEVER
(COLLECTIVELY “LIABILITIES”) THAT ARISE OUT OF OR IN CONNECTION WITH ANY ACT OR
OMISSIONS OF THE COLLATERAL MANAGER IN THE PERFORMANCE OF ITS DUTIES UNDER THIS
AGREEMENT OR THE INDENTURE OR FOR ANY DECREASE IN THE VALUE OF THE COLLATERAL
DEBT SECURITIES OR ELIGIBLE INVESTMENTS, (I) EXCEPT BY REASON OF ACTS OR
OMISSIONS CONSTITUTING BAD FAITH, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN THE
PERFORMANCE OF, OR RECKLESS DISREGARD OF, THE

 

19

--------------------------------------------------------------------------------


 


DUTIES OF THE COLLATERAL MANAGER HEREUNDER AND UNDER THE TERMS OF THE INDENTURE
AND (II) WITH RESPECT TO THE INFORMATION CONCERNING THE COLLATERAL MANAGER UNDER
THE HEADING “THE COLLATERAL MANAGER” IN THE OFFERING MEMORANDUM CONTAINING ANY
UNTRUE STATEMENT OF MATERIAL FACT OR OMITTING TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THE ISSUER AGREES THAT THE COLLATERAL
MANAGER SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES HEREUNDER.  THE ACTS, FAILURE TO ACT OR BREACHES DESCRIBED IN
THIS CLAUSE (A) ARE COLLECTIVELY REFERRED TO FOR PURPOSES OF THIS SECTION 13 AS
“COLLATERAL MANAGER BREACHES.”


 


(B)                                 THE COLLATERAL MANAGER SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS THE ISSUER AND EACH OF ITS PARTNERS, SHAREHOLDERS,
MEMBERS, MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ACCOUNTANTS AND
ATTORNEYS (EACH, AN “ISSUER INDEMNIFIED PARTY”) FROM AND AGAINST ANY CLAIMS THAT
MAY BE MADE AGAINST AN ISSUER INDEMNIFIED PARTY BY THIRD PARTIES AND ANY
DAMAGES, LOSSES, CLAIMS, LIABILITIES, COSTS OR EXPENSES (INCLUDING ALL
REASONABLE LEGAL AND OTHER EXPENSES) WHICH ARE INCURRED AS A DIRECT CONSEQUENCE
OF THE COLLATERAL MANAGER BREACHES, EXCEPT FOR LIABILITY TO WHICH SUCH ISSUER
INDEMNIFIED PARTY WOULD BE SUBJECT BY REASON OF WILLFUL MISCONDUCT, BAD FAITH,
GROSS NEGLIGENCE IN THE PERFORMANCE OF, OR RECKLESS DISREGARD OF THE OBLIGATIONS
OF THE ISSUER HEREUNDER AND UNDER THE TERMS OF THE INDENTURE.


 


(C)                                  THE ISSUER SHALL REIMBURSE, INDEMNIFY AND
HOLD HARMLESS THE COLLATERAL MANAGER, ITS MEMBERS, MANAGERS, DIRECTORS,
OFFICERS, STOCKHOLDERS, PARTNERS, AGENTS AND EMPLOYEES AND ANY AFFILIATE OF THE
COLLATERAL MANAGER AND ITS DIRECTORS, OFFICERS, STOCKHOLDERS, PARTNERS, MEMBERS,
AGENTS AND EMPLOYEES (THE COLLATERAL MANAGER AND SUCH OTHER PERSONS
COLLECTIVELY, THE “COLLATERAL MANAGER INDEMNIFIED PARTIES”) FROM ANY AND ALL
LIABILITIES, AS ARE INCURRED IN INVESTIGATING, PREPARING, PURSUING OR DEFENDING
ANY CLAIM, ACTION, PROCEEDING OR INVESTIGATION (WHETHER OR NOT SUCH COLLATERAL
MANAGER INDEMNIFIED PARTY IS A PARTY) CAUSED BY, OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, THE INDENTURE AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, INCLUDING THE ISSUANCE OF THE NOTES, OR ANY ACTS OR
OMISSIONS OF ANY COLLATERAL MANAGER INDEMNIFIED PARTIES EXCEPT THOSE THAT ARE
THE RESULT OF COLLATERAL MANAGER BREACHES.  ANY AMOUNTS PAYABLE BY THE ISSUER
UNDER THIS SECTION 13(C) SHALL BE PAYABLE ONLY SUBJECT TO THE PRIORITY OF
PAYMENTS SET FORTH IN THE INDENTURE AND TO THE EXTENT ASSETS ARE AVAILABLE
THEREFOR.


 


(D)                                 WITH RESPECT TO ANY CLAIM MADE OR THREATENED
AGAINST AN ISSUER INDEMNIFIED PARTY OR A COLLATERAL MANAGER INDEMNIFIED PARTY
(EACH AN “INDEMNIFIED PARTY”), OR COMPULSORY PROCESS OR REQUEST OR OTHER NOTICE
OF ANY LOSS, CLAIM, DAMAGE OR LIABILITY SERVED UPON AN INDEMNIFIED PARTY, FOR
WHICH SUCH INDEMNIFIED PARTY IS OR MAY BE ENTITLED TO INDEMNIFICATION UNDER THIS
SECTION 13, SUCH INDEMNIFIED PARTY SHALL (OR, WITH RESPECT TO INDEMNIFIED
PARTIES THAT ARE DIRECTORS, MANAGERS, OFFICERS, STOCKHOLDERS, MEMBERS, MANAGERS,
AGENTS OR EMPLOYEES OF THE ISSUER OR THE COLLATERAL MANAGER, THE ISSUER OR THE
COLLATERAL MANAGER, AS THE CASE MAY BE, SHALL CAUSE SUCH INDEMNIFIED PARTY TO):


 


(I)                                     GIVE WRITTEN NOTICE TO THE INDEMNIFYING
PARTY OF SUCH CLAIM WITHIN TEN BUSINESS DAYS AFTER SUCH INDEMNIFIED PARTY’S
RECEIPT OF ACTUAL NOTICE THAT SUCH CLAIM IS MADE OR THREATENED, WHICH NOTICE TO
THE INDEMNIFYING PARTY SHALL SPECIFY IN REASONABLE DETAIL THE NATURE OF THE
CLAIM AND THE AMOUNT (OR AN ESTIMATE OF THE AMOUNT) OF THE CLAIM; PROVIDED,
HOWEVER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO PROVIDE SUCH NOTICE TO THE

 

20

--------------------------------------------------------------------------------


 


INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
UNDER THIS SECTION 13 UNLESS THE RIGHTS OR DEFENSES AVAILABLE TO THE INDEMNIFIED
PARTY ARE MATERIALLY PREJUDICED OR OTHERWISE FORFEITED BY REASON OF SUCH
FAILURE;


 


(II)                                  AT THE INDEMNIFYING PARTY’S EXPENSE,
PROVIDE THE INDEMNIFYING PARTY SUCH INFORMATION AND COOPERATION WITH RESPECT TO
SUCH CLAIM AS THE INDEMNIFYING PARTY MAY REASONABLY REQUIRE, INCLUDING MAKING
APPROPRIATE PERSONNEL AVAILABLE TO THE INDEMNIFYING PARTY AT SUCH REASONABLE
TIMES AS THE INDEMNIFYING PARTY MAY REQUEST;


 


(III)                               AT THE INDEMNIFYING PARTY’S EXPENSE,
COOPERATE AND TAKE ALL SUCH STEPS AS THE INDEMNIFYING PARTY MAY REASONABLY
REQUEST TO PRESERVE AND PROTECT ANY DEFENSE TO SUCH CLAIM;


 


(IV)                              IN THE EVENT SUIT IS BROUGHT WITH RESPECT TO
SUCH CLAIM, UPON REASONABLE PRIOR NOTICE, AFFORD TO THE INDEMNIFYING PARTY THE
RIGHT, WHICH THE INDEMNIFYING PARTY MAY EXERCISE IN ITS SOLE DISCRETION AND AT
ITS EXPENSE, TO PARTICIPATE IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF SUCH
CLAIM;


 


(V)                                 NEITHER INCUR ANY MATERIAL EXPENSE TO DEFEND
AGAINST NOR RELEASE OR SETTLE ANY SUCH CLAIM OR MAKE ANY ADMISSION WITH RESPECT
THERETO (OTHER THAN ROUTINE OR INCONTESTABLE ADMISSIONS OR FACTUAL ADMISSIONS
THE FAILURE TO MAKE OF WHICH WOULD EXPOSE SUCH INDEMNIFIED PARTY TO
UNINDEMNIFIED LIABILITY) NOR PERMIT A DEFAULT OR CONSENT TO THE ENTRY OF ANY
JUDGMENT IN RESPECT THEREOF, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFYING PARTY; AND


 


(VI)                              UPON REASONABLE PRIOR NOTICE, AFFORD TO THE
INDEMNIFYING PARTY THE RIGHT, IN SUCH PARTY’S SOLE DISCRETION AND AT SUCH
PARTY’S SOLE EXPENSE, TO ASSUME THE DEFENSE OF SUCH CLAIM, INCLUDING THE RIGHT
TO DESIGNATE COUNSEL REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY AND TO
CONTROL ALL NEGOTIATIONS, LITIGATION, ARBITRATION, SETTLEMENTS, COMPROMISES AND
APPEALS OF SUCH CLAIM; PROVIDED THAT, IF THE INDEMNIFYING PARTY ASSUMES THE
DEFENSE OF SUCH CLAIM, IT SHALL NOT BE LIABLE FOR ANY FEES AND EXPENSES OF
COUNSEL FOR ANY INDEMNIFIED PARTY INCURRED THEREAFTER IN CONNECTION WITH SUCH
CLAIM EXCEPT THAT, IF SUCH INDEMNIFIED PARTY REASONABLY DETERMINES THAT COUNSEL
DESIGNATED BY THE INDEMNIFYING PARTY HAS A CONFLICT OF INTEREST, SUCH
INDEMNIFYING PARTY SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF ONE
COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL) SEPARATE FROM SUCH INDEMNIFYING
PARTY’S OWN COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE
ACTION OR SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION
ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES; AND PROVIDED,
FURTHER, THAT THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT, WITHOUT THE
INDEMNIFIED PARTY’S WRITTEN CONSENT, TO SETTLE ANY SUCH CLAIM IF, IN A CASE
WHERE THE ISSUER IS THE INDEMNIFYING PARTY, THE ISSUER DOES NOT MAKE AVAILABLE
(IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS), IN A SEGREGATED ACCOUNT AVAILABLE
ONLY FOR THIS PURPOSE, THE FULL AMOUNT REQUIRED TO PAY ANY AMOUNTS DUE FROM THE
INDEMNIFIED PARTY UNDER SUCH SETTLEMENT OR, IN ANY CASE, SUCH SETTLEMENT
(A) ARISES FROM OR IS PART OF ANY CRIMINAL ACTION, SUIT OR PROCEEDING,
(B) CONTAINS A STIPULATION TO, CONFESSION OF JUDGMENT WITH RESPECT TO, OR
ADMISSION OR ACKNOWLEDGEMENT OF, ANY LIABILITY OR WRONGDOING ON THE PART OF THE
INDEMNIFIED PARTY, (C) RELATES TO ANY FEDERAL, STATE OR LOCAL TAX MATTERS OR
(D) PROVIDES

 

21

--------------------------------------------------------------------------------


 


FOR INJUNCTIVE RELIEF, OR OTHER RELIEF OTHER THAN DAMAGES, WHICH IS BINDING ON
THE INDEMNIFIED PARTY.


 


(E)                                  IN THE EVENT THAT ANY INDEMNIFIED PARTY
WAIVES ITS RIGHT TO INDEMNIFICATION HEREUNDER, THE INDEMNIFYING PARTY SHALL NOT
BE ENTITLED TO APPOINT COUNSEL TO REPRESENT SUCH INDEMNIFIED PARTY NOR SHALL THE
INDEMNIFYING PARTY REIMBURSE SUCH INDEMNIFIED PARTY FOR ANY COSTS OF COUNSEL TO
SUCH INDEMNIFIED PARTY.


 


(F)                                    NOTHING HEREIN SHALL IN ANY WAY
CONSTITUTE A WAIVER OR LIMITATION OF ANY RIGHTS THAT THE ISSUER OR THE
COLLATERAL MANAGER MAY HAVE UNDER ANY UNITED STATES FEDERAL OR STATE SECURITIES
LAWS.


 


14.                                 OBLIGATIONS OF COLLATERAL MANAGER.  (A) THE
COLLATERAL MANAGER TO THE EXTENT REQUIRED UNDER THE INDENTURE, AND ON BEHALF OF
THE ISSUER, SHALL:  (I) ENGAGE THE SERVICES OF AN INDEPENDENT CERTIFIED
ACCOUNTANT TO PREPARE ANY UNITED STATES FEDERAL, STATE OR LOCAL INCOME TAX OR
INFORMATION RETURNS AND ANY NON-UNITED STATES INCOME TAX OR INFORMATION RETURNS
THAT THE ISSUER MAY FROM TIME TO TIME BE REQUIRED TO FILE UNDER APPLICABLE LAW
(EACH A “TAX RETURN”), (II) DELIVER, AT LEAST 30 DAYS BEFORE ANY APPLICABLE DUE
DATE UPON WHICH PENALTIES AND INTEREST WOULD ACCRUE, EACH TAX RETURN, PROPERLY
COMPLETED, TO THE COMPANY ADMINISTRATOR FOR SIGNATURE BY AN AUTHORIZED OFFICER
OF THE ISSUER AND (III) FILE OR DELIVER SUCH TAX RETURN ON BEHALF OF THE ISSUER
WITHIN ANY APPLICABLE TIME LIMIT WITH ANY AUTHORITY OR PERSON AS REQUIRED UNDER
APPLICABLE LAW.


 


(B)                                 UNLESS OTHERWISE REQUIRED BY ANY PROVISION
OF THE INDENTURE OR THIS AGREEMENT OR BY APPLICABLE LAW, THE COLLATERAL MANAGER
SHALL NOT TAKE ANY ACTION WHICH IT KNOWS, OR ACTING WITH GROSS NEGLIGENCE, WOULD
(A) MATERIALLY ADVERSELY AFFECT THE ISSUER FOR PURPOSES OF UNITED STATES FEDERAL
OR STATE LAW OR ANY OTHER LAW KNOWN TO THE COLLATERAL MANAGER TO BE APPLICABLE
TO THE ISSUER, (B) NOT BE PERMITTED UNDER THE ISSUER’S MEMORANDUM AND ARTICLES
OF ASSOCIATION OR THE CO-ISSUER’S LIMITED LIABILITY COMPANY AGREEMENT,
(C) REQUIRE REGISTRATION OF THE ISSUER, THE CO-ISSUER OR THE ASSETS AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OR (D) CAUSE THE ISSUER TO
VIOLATE THE TERMS OF THE INDENTURE, IT BEING UNDERSTOOD THAT IN CONNECTION WITH
THE FOREGOING THE COLLATERAL MANAGER WILL NOT BE REQUIRED TO MAKE ANY
INDEPENDENT INVESTIGATION OF ANY FACTS OR LAWS NOT OTHERWISE KNOWN TO IT IN
CONNECTION WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE INDENTURE OR THE
CONDUCT OF ITS BUSINESS GENERALLY.  THE COLLATERAL MANAGER WILL PERFORM ITS
DUTIES UNDER THIS AGREEMENT AND THE INDENTURE IN A MANNER REASONABLY INTENDED
NOT TO SUBJECT THE ISSUER TO U.S. FEDERAL OR STATE INCOME TAXATION, IT BEING
UNDERSTOOD THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN OR IN
THE INDENTURE, THE COLLATERAL MANAGER SHALL BE DEEMED TO HAVE COMPLIED WITH THE
REQUIREMENTS OF THE INDENTURE AND ANY CERTIFICATIONS, CERTIFICATES OR OTHER
RELATED DOCUMENTS REQUIRED PURSUANT TO THE INDENTURE IF IT SATISFIES THE
REQUIREMENTS SET FORTH IN THIS SENTENCE AND WILL NOT BE LIABLE TO THE TRUSTEE,
THE HOLDERS OF THE NOTES, THE CO-ISSUERS, THE CO-ISSUERS’ CREDITORS OR ANY OTHER
PERSON AS A RESULT OF THE ISSUER ENGAGING, OR A DETERMINATION THAT THE ISSUER
HAS ENGAGED, IN A U.S. TRADE OR BUSINESS FOR U.S. FEDERAL INCOME TAX PURPOSES. 
THE COLLATERAL MANAGER SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO ENSURE
THAT NO ACTION IS TAKEN BY IT, AND SHALL NOT INTENTIONALLY OR WITH RECKLESS
DISREGARD TAKE ANY ACTION, WHICH THE COLLATERAL MANAGER KNOWS OR REASONABLY
SHOULD KNOW WOULD HAVE A MATERIALLY ADVERSE UNITED STATES FEDERAL OR STATE
INCOME TAX EFFECT ON THE ISSUER.

 

22

--------------------------------------------------------------------------------


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, THE COLLATERAL MANAGER OR ANY OF ITS AFFILIATES MAY TAKE ANY ACTION THAT
IS NOT SPECIFICALLY PROHIBITED BY THE INDENTURE, THIS AGREEMENT OR APPLICABLE
LAW THAT THE COLLATERAL MANAGER OR ANY AFFILIATE OF THE COLLATERAL MANAGERS
DEEMS TO BE IN ITS (OR IN ITS PORTFOLIO’S) BEST INTEREST REGARDLESS OF ITS
IMPACT ON THE COLLATERAL DEBT SECURITIES.


 


15.                                 NO PARTNERSHIP OR JOINT VENTURE.  THE ISSUER
AND THE COLLATERAL MANAGER ARE NOT PARTNERS OR JOINT VENTURERS WITH EACH OTHER,
AND NOTHING HEREIN SHALL BE CONSTRUED TO MAKE THEM SUCH PARTNERS OR JOINT
VENTURERS OR IMPOSE ANY LIABILITY AS SUCH ON EITHER OF THEM.  THE COLLATERAL
MANAGER’S RELATION TO THE ISSUER SHALL BE THAT OF AN INDEPENDENT CONTRACTOR AND
NOT A GENERAL AGENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND IN THE
INDENTURE, THE COLLATERAL MANAGER SHALL NOT HAVE AUTHORITY TO ACT FOR OR
REPRESENT THE ISSUER IN ANY WAY AND SHALL NOT OTHERWISE BE DEEMED TO BE THE
ISSUER’S AGENT.


 


16.                                 NOTICES.  ANY NOTICE FROM A PARTY UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SENT BY ANSWER-BACK FACSIMILE OR ADDRESSED AND
DELIVERED OR SENT BY CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED
OR SENT BY OVERNIGHT COURIER SERVICE GUARANTEEING NEXT DAY DELIVERY TO THE OTHER
PARTY AT SUCH ADDRESS AS SUCH OTHER PARTY MAY DESIGNATE FOR THE RECEIPT OF SUCH
NOTICE.  UNTIL FURTHER NOTICE TO THE OTHER PARTY, IT IS AGREED THAT THE ADDRESS
OF THE ISSUER FOR THIS PURPOSE SHALL BE:


 

Gramercy Real Estate CDO 2005-1, Ltd.
c/o Maples Finance Limited
P.O. Box 1093 GT
Queensgate House
South Church Street
George Town
Grand Cayman, Cayman Islands
Attention:  The Directors
Fax:  +1 345 945 7099
Telephone:  +1 345 945 7100

 

with two copies to the Collateral Manager (as addressed below).

 

the address of the Collateral Manager for this purpose shall be:

 

GKK Manager LLC
c/o SL Green Realty Corp.

420 Lexington Avenue

19th Floor

New York, New York 10170
Telephone:  212-594-2700
Fax:  212-216-1785
Attention:  Marc Holliday

Attention:  Andrew Levine

 

23

--------------------------------------------------------------------------------


 


17.                                 SUCCESSION; ASSIGNMENT.  (A)  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS TO THE PARTIES
HERETO. NO ASSIGNMENT OF THIS AGREEMENT SHALL BE MADE WITHOUT THE CONSENT OF THE
OTHER PARTY EXCEPT AS SET FORTH BELOW AND WITHOUT SATISFACTION OF THE RATING
AGENCY CONDITION (EXCEPT AS PERMITTED UNDER CLAUSES (B) AND (C) BELOW), PROVIDED
THAT THE ISSUER MAY COLLATERALLY ASSIGN ITS INTEREST IN THIS AGREEMENT TO THE
TRUSTEE UNDER THE INDENTURE.


 


(B)                                 UPON SATISFACTION OF THE RATING AGENCY
CONDITION, THIS AGREEMENT MAY BE ASSIGNED BY THE COLLATERAL MANAGER TO AN
AFFILIATE THEREOF THAT HAS SUBSTANTIALLY THE SAME PERSONNEL, OR PERSONNEL WITH
COMPARABLE EXPERTISE, AS THE COLLATERAL MANAGER AND THAT IS CAPABLE OF
PERFORMING THE OBLIGATIONS OF THE COLLATERAL MANAGER UNDER THIS AGREEMENT;
PROVIDED THAT SATISFACTION OF THE RATING AGENCY CONDITION SHALL NOT BE REQUIRED
IN CONNECTION WITH ANY ASSIGNMENT INVOLVING AN INTERNALIZATION OF THE COLLATERAL
MANAGER OR ANY ASSIGNMENT TO A SUCCESSOR UPON MERGER OR ACQUISITION. 
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL MANAGER SHALL PROVIDE S&P WITH
PROMPT NOTICE OF ANY ASSIGNMENT INVOLVING AN INTERNALIZATION OF THE COLLATERAL
MANAGER.


 


(C)                                  THIS AGREEMENT MAY BE ASSIGNED BY THE
COLLATERAL MANAGER TO ANY PERSON OTHER THAN AN AFFILIATE ONLY UPON SATISFACTION
OF THE RATING AGENCY CONDITION AND APPROVAL BY A MAJORITY OF THE CONTROLLING
CLASS.


 


(D)                                 UPON THE EXECUTION AND DELIVERY OF A
COUNTERPART BY THE ASSIGNEE, THE COLLATERAL MANAGER SHALL BE RELEASED FROM
FURTHER OBLIGATIONS PURSUANT TO THIS AGREEMENT, EXCEPT WITH RESPECT TO THE
COLLATERAL MANAGER’S OBLIGATIONS ARISING UNDER SECTION 13 OF THIS AGREEMENT
PRIOR TO SUCH ASSIGNMENT AND EXCEPT WITH RESPECT TO THE COLLATERAL MANAGER’S
OBLIGATIONS UNDER THE LAST SENTENCE OF SECTION 10 AND SECTIONS 7 AND 12 HEREOF


 


18.                                 NO BANKRUPTCY PETITION/LIMITED RECOURSE.
 THE COLLATERAL MANAGER COVENANTS AND AGREES THAT, PRIOR TO THE DATE THAT IS ONE
YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE PREFERENCE PERIOD THEN IN
EFFECT) AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED BY THE ISSUER UNDER THE
INDENTURE, THE COLLATERAL MANAGER WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, THE ISSUER OR THE CO-ISSUER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER
PROCEEDINGS UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAW;
PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 18 SHALL PRECLUDE, OR BE DEEMED
TO STOP, THE COLLATERAL MANAGER FROM TAKING ANY ACTION PRIOR TO THE EXPIRATION
OF THE AFOREMENTIONED ONE YEAR AND ONE DAY PERIOD (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT) IN (X) ANY CASE OR PROCEEDING VOLUNTARILY
FILED OR COMMENCED BY THE ISSUER OR THE CO-ISSUER, AS THE CASE MAY BE, OR
(Y) ANY INVOLUNTARY INSOLVENCY PROCEEDING FILED OR COMMENCED AGAINST THE ISSUER
OR THE CO-ISSUER, AS THE CASE MAY BE, BY A PERSON OTHER THAN THE COLLATERAL
MANAGER.  THE COLLATERAL MANAGER HEREBY ACKNOWLEDGES AND AGREES THAT THE
ISSUER’S OBLIGATIONS HEREUNDER WILL BE SOLELY THE CORPORATE OBLIGATIONS OF THE
ISSUER, AND THE COLLATERAL MANAGER WILL NOT HAVE RECOURSE TO ANY OF THE
DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS OR AFFILIATES OF THE ISSUER, OR ANY
MEMBERS OF THE ADVISORY COMMITTEE, WITH RESPECT TO ANY CLAIMS, LOSSES, DAMAGES,
LIABILITIES, INDEMNITIES OR OTHER OBLIGATIONS IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY.  NOTWITHSTANDING ANY PROVISION HEREOF, ALL OBLIGATIONS OF
THE ISSUER AND ANY CLAIMS ARISING FROM THIS AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE LIMITED SOLELY TO THE COLLATERAL DEBT
SECURITIES AND THE OTHER ASSETS AND

 

24

--------------------------------------------------------------------------------


 


PAYABLE IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS.  IF PAYMENTS ON ANY SUCH
CLAIMS FROM THE ASSETS ARE INSUFFICIENT, NO OTHER ASSETS SHALL BE AVAILABLE FOR
PAYMENT OF THE DEFICIENCY AND, FOLLOWING LIQUIDATION OF ALL THE ASSETS, ANY
CLAIMS OF THE COLLATERAL MANAGER ARISING FROM THIS AGREEMENT AND THE OBLIGATIONS
OF THE ISSUER TO PAY SUCH DEFICIENCIES SHALL BE EXTINGUISHED.  THE ISSUER HEREBY
ACKNOWLEDGES AND AGREES THAT THE COLLATERAL MANAGER’S OBLIGATIONS HEREUNDER
SHALL BE SOLELY THE LIMITED LIABILITY COMPANY OBLIGATIONS OF THE COLLATERAL
MANAGER, AND THE ISSUER SHALL NOT HAVE ANY RECOURSE TO ANY OF THE MEMBERS,
MANAGERS, DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS OR AFFILIATES OF THE
COLLATERAL MANAGER WITH RESPECT TO ANY CLAIMS, LOSSES, DAMAGES, LIABILITIES,
INDEMNITIES OR OTHER OBLIGATIONS IN CONNECTION WITH ANY TRANSACTIONS
CONTEMPLATED HEREBY.


 


19.                                 MISCELLANEOUS.  (A)  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT
(“PROCEEDINGS”), EACH PARTY IRREVOCABLY (I) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND
(II) WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
ANY JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS AGREEMENT PRECLUDES EITHER
PARTY FROM BRINGING PROCEEDINGS IN ANY OTHER JURISDICTION, NOR SHALL THE
BRINGING OF PROCEEDINGS IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING
OF PROCEEDINGS IN ANY OTHER JURISDICTION.  THE COLLATERAL MANAGER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY
THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO THE COLLATERAL MANAGER AT
THE OFFICE OF THE COLLATERAL MANAGER, C/O SL GREEN REALTY CORP., 420 LEXINGTON
AVENUE, 19TH FLOOR, NEW YORK, NEW YORK 10170, ATTENTION:  ANDREW LEVINE, OR SUCH
OTHER ADDRESS AS THE COLLATERAL MANAGER MAY ADVISE THE ISSUER IN WRITING.  THE
ISSUER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY ACTION
OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO CT
CORPORATION SYSTEM AT 111 8TH AVENUE, NEW YORK, NEW YORK 10011 (AND ANY
SUCCESSOR ENTITY), AS ITS AUTHORIZED AGENT TO RECEIVE AND FORWARD ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES THAT SERVICE OF PROCESS UPON CT
CORPORATION SYSTEM SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL BE TAKEN AND HELD TO BE
VALID PERSONAL SERVICE UPON IT.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.


 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(B)                                 THE CAPTIONS IN THIS AGREEMENT ARE INCLUDED
FOR CONVENIENCE ONLY AND IN NO WAY DEFINE OR LIMIT ANY OF THE PROVISIONS HEREOF
OR OTHERWISE AFFECT THEIR CONSTRUCTION OR EFFECT.

 

25

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT ANY PROVISION OF THIS
AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE BY ANY COURT OF COMPETENT
JURISDICTION, SUCH HOLDING SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE ANY
OTHER PROVISION HEREOF.


 


(D)                                 THIS AGREEMENT (INCLUDING EXHIBIT A ATTACHED
HERETO) MAY NOT BE AMENDED OR MODIFIED OR ANY PROVISION THEREOF WAIVED
(I) EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY BOTH OF THE PARTIES HERETO OR,
IN THE CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE AND (II) IN EACH CASE,
IN COMPLIANCE WITH SECTION 15.1(F) OF THE INDENTURE, INCLUDING WITH RESPECT TO
SATISFACTION OF THE RATING AGENCY CONDITION.  THIS AGREEMENT (INCLUDING
EXHIBIT A ATTACHED HERETO) MAY BE MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE TRUSTEE, ANY HEDGE COUNTERPARTY OR THE HOLDERS OF NOTES TO CORRECT ANY
INCONSISTENCY OR CURE ANY AMBIGUITY OR MISTAKE.  ANY OTHER AMENDMENT OF THIS
AGREEMENT (INCLUDING EXHIBIT A ATTACHED HERETO) SHALL REQUIRE THE PRIOR WRITTEN
CONSENT OF THE TRUSTEE AND EACH HEDGE COUNTERPARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD AND IS SUBJECT TO THE SATISFACTION OF THE RATING AGENCY
CONDITION.


 


(E)                                  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL OTHER
PRIOR AND CONTEMPORANEOUS UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR
ORAL, BETWEEN THE PARTIES HERETO CONCERNING THIS SUBJECT MATTER (OTHER THAN THE
INDENTURE).


 


(F)                                    IN THE EVENT THE ISSUER ACQUIRES THE
MAYACAMA LOAN AFTER THE CLOSING DATE, THE COLLATERAL MANAGER AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS, ON BEHALF OF THE ISSUER, TO APPOINT GMACCMC AS
THE PRIMARY SERVICER FOR THE MAYACAMA LOAN TO THE EXTENT IT HAS DISCRETION TO DO
SO IN ACCORDANCE WITH THE RELATED UNDERLYING INSTRUMENTS.


 


(G)                                 THE COLLATERAL MANAGER HEREBY AGREES AND
CONSENTS TO THE TERMS OF SECTION 15.1(F) OF THE INDENTURE APPLICABLE TO THE
COLLATERAL MANAGER AND SHALL PERFORM ANY PROVISIONS OF THE INDENTURE MADE
APPLICABLE TO THE COLLATERAL MANAGER BY THE INDENTURE AS REQUIRED BY
SECTION 15.1(F) OF THE INDENTURE.


 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SO EXECUTED SHALL BE DEEMED AN ORIGINAL, BUT ALL
SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(I)                                     THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “BUT NOT LIMITED TO.”


 


(J)                                     SUBJECT TO THE LAST SENTENCE OF THE
PENULTIMATE PARAGRAPH OF SECTION 1 HEREOF, IN THE EVENT OF A CONFLICT BETWEEN
THE TERMS OF THIS AGREEMENT AND THE INDENTURE, INCLUDING WITH RESPECT TO THE
OBLIGATIONS OF THE COLLATERAL MANAGER HEREUNDER AND THEREUNDER, THE TERMS OF
THIS AGREEMENT SHALL BE CONTROLLING.


 


(K)                                  NO FAILURE OR DELAY ON THE PART OF ANY
PARTY HERETO TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT SHALL OPERATE
AS A WAIVER THEREOF, AND NO WAIVER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING
AND SIGNED BY THE PARTY GRANTING SUCH WAIVER.

 

26

--------------------------------------------------------------------------------



 


(L)                                     THIS AGREEMENT IS MADE SOLELY FOR THE
BENEFIT OF THE ISSUER, THE COLLATERAL MANAGER AND THE TRUSTEE, ON BEHALF OF THE
NOTEHOLDERS, THE HOLDERS OF PREFERRED SHARES AND EACH HEDGE COUNTERPARTY, THEIR
SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON SHALL HAVE ANY RIGHT, BENEFIT OR
INTEREST UNDER OR BECAUSE OF THIS AGREEMENT.


 


(M)                               THE COLLATERAL MANAGER HEREBY IRREVOCABLY
WAIVES ANY RIGHTS IT MAY HAVE TO SET OFF AGAINST THE ASSETS.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(as a deed in the case of the Issuer) by their respective authorized
representatives as of the day and year first above written.

 

 

 

Executed as a Deed

 

 

 

 

 

GRAMERCY REAL ESTATE CDO 2005-1,

LTD., as Issuer

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GKK MANAGER LLC,

as Collateral Manager

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Advisory Committee Guidelines

 

1.                                       General.

 

If the Collateral Manager desires to direct a trade between the Issuer and the
Collateral Manager or any of its Affiliates, acting as principal (other than
with respect to Credit Risk/Defaulted Security Cash Purchases, sales of property
or securities in accordance with the Origination Agreement and sales of Assets
pursuant to an auction in connection with an Auction Call Redemption or in
connection with a redemption of the Notes pursuant to Article 9 of the
Indenture, none of which shall require the approval of the Advisory Committee)
(each such trade, a “Restricted Transaction”), before effecting such trade, it
shall first present such Restricted Transaction to the Advisory Committee for
review and prior approval.

 

2.                                       Composition of the Advisory Committee.

 

The Advisory Committee must be comprised of at least one person (which may be an
individual or an entity), who is Independent (as defined in the Indenture) of
the Collateral Manager (each such person, an “Independent Member”), who acts as
a surrogate for, and in the best interest of, the holders of the Securities.

 

The Advisory Committee also may have one or more members appointed by the
Collateral Manager and employed by the Collateral Manager or an Affiliate
thereof (each such person, an “Affiliated Member”).

 

3.                                       Requisite Experience.

 

Each member of the Advisory Committee must at the time of appointment and at all
relevant times thereafter have Requisite Experience.

 

The Collateral Manager and the Issuer will have the right to accept a
representation and warranty from a member regarding its Requisite Experience, in
the absence of actual knowledge by a responsible officer of the Collateral
Manager to the contrary.

 

“Requisite Experience” means experience as a sophisticated investor, including,
without limitation, in fixed income investing (directly and/or through
investment vehicles) and/or substantial experience and knowledge in and of the
commercial real estate loan market and related investment arenas, such that the
relevant Advisory Committee member believes that it is capable of determining
whether or not to participate in Advisory Committee decisions on the basis of
the provisions described herein.  Such person need not be a professional loan
investor or loan originator.

 

A-1

--------------------------------------------------------------------------------


 

4.                                       Appointment of Initial Members of the
Advisory Committee.

 

The initial members of the Advisory Committee will be appointed by the
Collateral Manager.  Thereafter the Collateral Manager will have the right to
appoint a member to replace any member that resigns.  Notwithstanding the
foregoing, in the event of a resignation of the Independent Member, a
replacement Independent Member may be appointed by the Issuer if the Collateral
Manager does not promptly appoint a replacement Independent Member.

 

5.                                       Term.

 

Each member of the Advisory Committee will serve until it resigns, dies or is
removed.

 

6.                                       Approval Process.

 

If the Collateral Manager wants the Issuer to consider a Restricted Transaction,
the Collateral Manager will give notice of the proposed Restricted Transaction
to the members of the Advisory Committee.  The notice will contain the request
by the Collateral Manager for the Advisory Committee’s consent to the Restricted
Transaction.  The notice will be accompanied by:

 

•                  an investment memorandum; and

 

•                  an underwriting analysis.

 

The investment memorandum will (a) be a reasonably detailed (anticipated to be
approximately two pages) description of the proposed investment, the issuer
thereof and related information and (b) include information about the identity
of any Affiliated Person involved in the proposed investment and the capacity in
which it will be acting and a narrative about why, in the judgment of the
Collateral Manager, the investment is appropriate to be purchased or sold by the
Issuer, as the case may be.  The notice will contain the Collateral Manager’s
offer to provide additional information as requested to the Advisory Committee.

 

7.                                       Unanimous Written Consent.

 

Regardless of the composition of the Advisory Committee, each Restricted
Transaction must be approved in writing by each member of the Advisory
Committee.

 

The members of the Advisory Committee are under no obligation to consent to a
Restricted Transaction.

 

•                  If all of the members of the Advisory Committee approve a
Restricted Transaction in writing, the Issuer will effect it at the option of
the Collateral Manager (subject to the others terms of this Agreement and the
Indenture).

 

•                  If the members of the Advisory Committee notify the
Collateral Manager that the Advisory Committee will not approve the Restricted
Transaction, the Issuer will not effect the Restricted Transaction.

 

A-2

--------------------------------------------------------------------------------


 

If at any time the Advisory Committee does not have at least one Independent
Member or any member does not have Requisite Experience, the Collateral Manager
will not be permitted to use the Advisory Committee to approve any Restricted
Transaction.

 

8.                                       Compensation.

 

Each Independent Member shall receive arm’s length compensation by the Issuer
for serving on the Advisory Committee as agreed between such member and the
Issuer.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Additional Advisory Committee Guidelines

 

Independent Member

 

1.                                       Independent Member Duties.

 

As an Independent Member of the Advisory Committee, the Member shall:

 

(a)                                  serve on the Advisory Committee and attend
meetings of the Advisory Committee at such times and places (and/or
telephonically or by correspondence or otherwise) as shall be reasonably
requested by the Issuer and the Collateral Manager;

 

(b)                                 promptly consider certain actions to be
taken with respect to certain Restricted Transactions presented by the
Collateral Manager (as further described in the Advisory Committee Guidelines);

 

(c)                                  in connection with considering Restricted
Transactions, promptly review and consider investment memoranda, underwriting
analyses and other information presented to the Member on behalf of the Issuer
to the Advisory Committee in connection with the foregoing; and

 

(d)                                 take such other actions as may be reasonably
necessary or advisable in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
Confidential Information (as defined in Paragraph 8 of this Exhibit B-1), the
Member shall recuse himself from any consideration of such Restricted
Transaction.

 

2.                                       Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that:

 

(a)                                  the Member is Independent of the Collateral
Manager (including, for this purpose, an employee, partner, member or director
thereof); and

 

B-1-1

--------------------------------------------------------------------------------


 

(b)                                 the Member has the Requisite Experience (as
set forth in the Advisory Committee Guidelines).

 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

3.                                       Compensation.

 

During the Term (as defined in Paragraph 7 of this Exhibit B-1), the Issuer
shall pay the Member a per annum fee (the “Fee”) at a rate to be established
between the Collateral Manager and the Member, payable on each Payment Date (as
defined in the Indenture), subject to the Priority of Payments (as defined in
the Indenture).  The Fee payable on any specified Payment Date (as defined in
the Indenture) shall accrue during each period from and including the preceding
Payment Date (or, with respect to the first payment, from and including the date
hereof) to but excluding such specified Payment Date (or, if earlier, to but
excluding the last day of the Term), calculated on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be.  If
any Fee is not paid when due as a result of lack of available funds under the
Priority of Payments, such Fee shall be deferred and shall be payable on
subsequent Payment Dates in accordance with the Priority of Payments.

 

The Issuer shall reimburse the Member, promptly after demand therefor
accompanied by reasonable supporting documentation, for any reasonable
authorized expenses incurred in connection with any meetings of or actions by
the Advisory Committee.

 

4.                                       Exculpation and Indemnification.

 

(a)                                  The Member shall not be liable to the
Issuer, the Co-Issuer, any holder of the Notes, any holder of the Preferred
Shares, any holder of ordinary shares of the Issuer or the Collateral Manager
(i) for any losses incurred as a result of the actions taken or omitted to be
taken by the Member pursuant to the provisions of this Exhibit B-1 or the
Advisory Committee Guidelines, except that the Member may be so liable to the
extent such losses are the result of acts or omissions constituting willful
misconduct, fraud or gross negligence by the Member in the performance of its
obligations hereunder or under the Advisory Committee Guidelines or (ii) for the
acts or omissions of any other member of the Advisory Committee.

 

(b)                                 The Issuer shall indemnify the Member for,
and hold the Member harmless against, any loss, liability or expense (including
without limitation reasonable attorneys’ fees and expenses) incurred arising out
of or in connection with the Member’s service as a member of the Advisory
Committee, including the costs and expenses of defense against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder (collectively, “Losses”); provided, however, that the Issuer
shall not indemnify the Member for any Losses incurred as a result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines.

 

B-1-2

--------------------------------------------------------------------------------


 

(c)                                  If any action shall be instituted involving
the Member for which indemnification hereunder may be applicable, such Member
shall promptly notify the Issuer and the Collateral Manager in writing and the
Issuer shall have the right to retain counsel reasonably satisfactory to the
Issuer and the Collateral Manager to represent the Member and any others the
Issuer may designate in such proceeding and shall pay the reasonable fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, the Member shall have the right to retain individual counsel, but
the fees and expenses of such counsel shall be at the expense of the Member
unless (i) the Issuer and the Member shall have agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include the Member and the Issuer and representation of all
such parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the Issuer
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Member and any other members of the
Advisory Committee, and that all such reasonable fees and expenses shall be
reimbursed as they are incurred.  The Issuer shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Issuer agrees, subject to the limitations noted herein, to indemnify the Member
from and against any loss or liability by reason of such settlement or
judgment.  The Issuer shall not, without the prior written consent of the
Member, effect any settlement of any pending or threatened proceeding in respect
of which the Member is or is likely to have been a party, unless such settlement
includes an unconditional release of the Member from all liability on claims
that are the subject matter of such proceeding.  Notwithstanding the foregoing,
if any person shall pay the Member any amount of indemnification pursuant to
this Paragraph 4, such person shall succeed to the rights of the Issuer, to the
exclusion of the Issuer, set forth in this Paragraph 4(c) (including, but not
limited to, the right of the Issuer to retain counsel to represent the Member in
any related proceeding and to effect any settlement of any related pending or
threatened proceeding).

 

5.                                       Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2005-1, Ltd.

 

c/o Maples Finance Limited

Queensgate House

P.O. Box 1093 GT

South Church Street

George Town

Telephone:  + 1 345 945-7100

 

B-1-3

--------------------------------------------------------------------------------


 

Fax:  +1 (345) 945-7099

Attention:  The Directors

 

with a copy to:

 

GKK Manager LLC

c/o SL Green Realty Corp.

420 Lexington Avenue, 19th Floor

New York, New York 10170

Telephone:  (212) 594-2700

Fax:  (212) 216-1785

Attention:  Andrew Levine

Attention:  Marc Holliday

 

If to the Member, to the address set forth on the Acknowledgement and Agreement,

 

or to such other address or telephone number as either party shall have
specified by notice in writing to the other party; provided, however, that any
such notice of change of address or facsimile number shall be effective only
upon receipt.

 

6.                                       Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

7.                                       Term; Termination.

 

(a)                                  The Member’s term as an Independent Member
of the Advisory Committee (the “Term”) shall commence on the date of its
execution of the Acknowledgement and Agreement and shall continue until the
earlier of: (i) the liquidation and winding-up of the Issuer; (ii) the payment
in full of all Notes; (iii) the death of the Member; and (iv) the effective date
of any resignation or removal of the Member as an Independent Member of the
Advisory Committee as provided in this Paragraph 7.

 

(b)                                 The Member shall have the right to resign as
a member of the Advisory Committee at any time upon 10 days’ prior written
notice to the Issuer, except that any resignation pursuant to Paragraph 2 shall
be effective immediately.  The Collateral Manager shall have the right to
appoint an Independent Member to replace any Independent Member that resigns.

 

(c)                                  The holders of 66 2/3%, by outstanding
principal amount, of each Class of Notes voting as a separate Class (excluding
any Notes held by the Collateral Manager, any of its Affiliates or any funds
(other than the Issuer) managed by the Collateral Manager or its Affiliates)
shall have the right to remove the Member for “cause.”  For this purpose,
“cause” shall mean:  (i) the Member’s breach of any material provisions hereof
and its failure to cure such breach within ninety (90) days after the first to
occur of (x) notice of such failure is given to the Member and (y) the Member
has actual knowledge of such breach; (ii) an act by the Member that constitutes
fraud or criminal activity in the performance of its obligations hereunder or
the Member is

 

B-1-4

--------------------------------------------------------------------------------


 

indicted of a felony offense or other crime involving an investment or
investment-related business, fraud, false statements or omissions, wrongful
taking of property, bribery, forgery, counterfeiting or extortion, in a court of
competent jurisdiction (including the entry of a guilty or nolo contendere plea)
or (iii) the Member becomes affiliated with the Collateral Manager or any
affiliate of the Collateral Manager.

 

(d)                                 The Member also shall be subject to
immediate removal from the Committee for “cause” by the Collateral Manager.  For
purposes of this Paragraph 9(d), “cause” shall mean:  (i) each of the events
listed in clauses (i) through (iii) of the definition of “cause” in Paragraph
9(c) above; (ii) the Member’s failure to substantially perform its duties
hereunder and/or under the Advisory Committee Guidelines; (iii) any of the
Member’s representations and warranties set forth in Paragraph 2 hereof becomes
untrue; or (iv) the Member fails to respond to a notice provided by the
Collateral Manager with respect to a Restricted Transaction within five business
days after such notice or if the Member is not available to consider a
Restricted Transaction within five business days after such notice.

 

If the Member’s Term is terminated pursuant to this Paragraph 7, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 or 4 shall survive the termination of such Member.

 

8.                                       Confidentiality.  The Member may
receive certain information from the Collateral Manager and/or the Issuer in
connection with its service as a member of the Advisory Committee.  The Member
agrees, as set forth in this Paragraph 10, to treat confidentially any
Confidential Material (as defined below).

 

(a)                                  “Confidential Material” means any
non-public, confidential or proprietary information that is or has been provided
by the Collateral Manager or the Issuer to the Member or the Member’s employees,
attorneys, accountants, advisors or other authorized representatives
(collectively, “Representatives”) in connection with the Member’s service on the
Advisory Committee, regardless of the form in which such information is
communicated or maintained, and all notes, reports, analyses, compilations,
studies, files or other documents or material, whether prepared by the Member or
others, which are based on, contain or otherwise reflect such information. 
However, “Confidential Material” does not include any information that (i) at
the time of disclosure or thereafter is generally available to and known by the
public (other than as a result of a disclosure in violation of this Paragraph 10
directly or indirectly by the Member or the Member’s Representatives), (ii) was
available to the Member on a non-confidential basis from a source other than the
Collateral Manager or the Issuer or its advisors, or (iii) was independently
acquired or developed by the Member without violating any provision of this
Paragraph 10.

 

(b)                                 The Member agrees that all Confidential
Material shall be kept confidential by the Member and, except with the specific
prior written consent of the Issuer and the Collateral Manager or as expressly
otherwise permitted by the terms hereof, will not be disclosed by the Member to
any person, other than any of the Member’s Representatives that need to know
such information solely for the purpose of the Member’s service on the Advisory
Committee (it being understood that, before disclosing the Confidential Material
or any portion thereof to such Representatives, the Member shall inform such
Representatives of the confidential nature of the Confidential Material and the
restrictions related thereto).  The Member agrees to be responsible

 

B-1-5

--------------------------------------------------------------------------------


 

for any breach of this Paragraph 10 by the Member’s Representatives. The Member
further agrees that the Member shall not use Confidential Material for any
reason or purpose other than in connection with its service on the Advisory
Committee.  In addition, without the prior written consent of the Issuer and the
Collateral Manager, the Member agrees not to disclose to any person, other than
the Member’s Representatives that need to know such information in connection
with the Member’s service on the Advisory Committee, the fact that Confidential
Material has been made available to the Member or that the Member is considering
any investment presented to it by the Collateral Manager on behalf of the
Issuer.

 

(c)                                  If the Member is requested or required, by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process, to disclose
Confidential Material, the Member shall provide the Issuer and the Collateral
Manager with prompt notice of such event so that the Issuer and/or the
Collateral Manager may seek a protective order or other appropriate remedy or
waive compliance with the applicable provisions of this Paragraph 10 by the
Member.  If the Issuer or the Collateral Manager determines to seek such
protective order or other remedy, the Member shall cooperate with the Issuer or
the Collateral Manager in seeking such protective order or other remedy. If
neither the Issuer nor the Collateral Manager is able to seek such protective
order or other remedy, the Member shall seek it as directed by the Issuer or the
Collateral Manager.  If such protective order or other remedy is not obtained
and disclosure of Confidential Material is required, or the Issuer grants a
waiver hereunder, the Member (i) may furnish that portion (and only that
portion) of the Confidential Material which the Member is legally required to
disclose and (ii) will exercise reasonable best efforts to have confidential
treatment afforded any Confidential Material so furnished.

 

(d)                                 Upon the termination hereof or upon the
written request of the Issuer or the Collateral Manager at any time, the Member
shall promptly deliver or cause to be delivered to the Issuer or the Collateral
Manager or to a person designated by the Issuer or the Collateral Manager (or
will destroy, with such destruction to be certified to the Issuer and the
Collateral Manager) all documents or other matter furnished to the Member by or
on behalf of the Issuer or the Collateral Manager constituting Confidential
Material, together with all copies thereof in the possession of the Member.  In
such event, all other documents or other matter constituting Confidential
Material prepared by the Member will be destroyed, with any such destruction
certified to the Issuer and the Collateral Manager.

 

9.                                       Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive.  Notwithstanding any other
provision hereof or in the Indenture, no member of the Advisory Committee or any
Affiliate thereof shall be personally liable to the Member for any amounts
payable, or performance due, by the Issuer hereunder.  This provision shall
survive termination of the Term.

 

B-1-6

--------------------------------------------------------------------------------


 

10.                                 Non-Petition.

 

The Member agrees that, before the date that is one year and one day after the
payment in full of all Notes, or if longer, the expiration of the then
applicable preference period plus one day, the Member shall not acquiesce,
petition, join any other Person in any petition or otherwise invoke or cause any
other Person to invoke the process of any governmental authority for the purpose
of commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer.  This
provision shall survive termination of the Term.

 

11.                                 Amendments.

 

The provisions of this Exhibit B-1 may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

12.                                 Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

13.                                 Third Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

B-1-7

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Additional Advisory Committee Guidelines

 

Affiliated Member

 

1.                                       Affiliated Member Duties.

 

As an Affiliated Member of the Advisory Committee, the Member shall:

 

(a)                                  serve on the Advisory Committee and attend
meetings of the Advisory Committee at such times and places (and/or
telephonically or by correspondence or otherwise) as shall be reasonably
requested by the Issuer and the Collateral Manager;

 

(b)                                 promptly consider certain actions to be
taken with respect to certain Restricted Transactions presented by the
Collateral Manager (as further described in the Advisory Committee Guidelines);

 

(c)                                  in connection with considering Restricted
Transactions, promptly review and consider investment memoranda, underwriting
analyses and other information presented to the Member on behalf of the Issuer
to the Advisory Committee in connection with the foregoing; and

 

(d)                                 take such other actions as may be reasonably
necessary or advisable in connection with the foregoing;

 

provided, however, that (i) if the Member believes that the Member or an
Affiliate thereof, or any of their respective officers, directors, employees,
stockholders, partners, members or managers, has an interest in any Restricted
Transaction, the Member shall promptly disclose such interest to the Issuer and
the Collateral Manager and shall recuse himself from any consideration of such
Restricted Transaction (in each case unless the Collateral Manager and each
other member of the Advisory Committee (assuming that at least one such member
of the Advisory Committee is an Independent Member and is not affiliated with
the Restricted Transaction at issue) shall determine that such interest does not
create a disabling conflict) and (ii) if the Member believes that, because of an
actual or potential conflict of interest relating to a Restricted Transaction,
it would be inappropriate or inadvisable for the Member to receive any
confidential information related to such Restricted Transaction, the Member
shall recuse himself from any consideration of such Restricted Transaction.

 

2.                                       Representations and Warranties.

 

The Member, by its execution of an Advisory Committee Member Acknowledgement and
Agreement (the “Acknowledgment and Agreement”), will be deemed to represent and
warrant that the Member has the Requisite Experience (as set forth in the
Advisory Committee Guidelines).

 

B-2-1

--------------------------------------------------------------------------------


 

If the representations and warranties set forth in this Paragraph 2 shall at any
time fail to be true and correct, the Member shall promptly notify the Issuer
and the Collateral Manager of that fact and shall immediately resign from the
Advisory Committee.

 

3.                                       Exculpation and Indemnification.

 

(a)                                  The Member shall not be liable to the
Issuer, the Co-Issuer, any holder of the Notes, any holder of the Preferred
Shares, any holder of ordinary shares of the Issuer or the Collateral Manager
(i) for any losses incurred as a result of the actions taken or omitted to be
taken by the Member pursuant to the provisions of this Exhibit B-2 or the
Advisory Committee Guidelines, except that the Member may be so liable to the
extent such losses are the result of acts or omissions constituting willful
misconduct, fraud or gross negligence by the Member in the performance of its
obligations hereunder or under the Advisory Committee Guidelines or (ii) for the
acts or omissions of any other member of the Advisory Committee.

 

(b)                                 The Issuer shall indemnify the Member for,
and hold the Member harmless against, any loss, liability or expense (including
without limitation reasonable attorneys’ fees and expenses) incurred arising out
of or in connection with the Member’s service as a member of the Advisory
Committee, including the costs and expenses of defense against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder (collectively, “Losses”); provided, however, that the Issuer
shall not indemnify the Member for any Losses incurred as a result of acts or
omissions constituting willful misconduct, fraud or gross negligence by the
Member in the performance of its obligations hereunder or under the Advisory
Committee Guidelines.

 

(c)                                  If any action shall be instituted involving
the Member for which indemnification hereunder may be applicable, such Member
shall promptly notify the Issuer and the Collateral Manager in writing and the
Issuer shall have the right to retain counsel reasonably satisfactory to the
Issuer and the Collateral Manager to represent the Member and any others the
Issuer may designate in such proceeding and shall pay the reasonable fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, the Member shall have the right to retain individual counsel, but
the fees and expenses of such counsel shall be at the expense of the Member
unless (i) the Issuer and the Member shall have agreed to the retention of such
counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include the Member and the Issuer and representation of all
such parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the Issuer
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Member and any other members of the
Advisory Committee, and that all such reasonable fees and expenses shall be
reimbursed as they are incurred.  The Issuer shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Issuer agrees, subject to the limitations noted herein, to indemnify the Member
from and against any loss or liability by reason of such settlement or
judgment.  The Issuer shall not, without the prior written consent of the
Member, effect any settlement of any pending or threatened proceeding in respect
of which the Member is or is likely to have been a party, unless such settlement
includes an unconditional release of the Member from all liability on claims
that are the subject matter of such proceeding.

 

B-2-2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if any person shall pay the Member any amount of
indemnification pursuant to this Paragraph 3, such person shall succeed to the
rights of the Issuer, to the exclusion of the Issuer, set forth in this
Paragraph 3(c) (including, but not limited to, the right of the Issuer to retain
counsel to represent the Member in any related proceeding and to effect any
settlement of any related pending or threatened proceeding).

 

4.                                       Notices.

 

All notices, requests, consents, approvals and other communications required or
permitted to be given or delivered hereunder shall be in writing (which shall
include notice by telecopy or like transmission) and shall be deemed to have
been given when delivered personally against receipt, upon receipt of a
transmitted confirmation if sent by telecopy or like transmission, or on the
next business day when sent by overnight courier or similar service, if
addressed to the respective parties as follows:

 

If to the Issuer, to:

 

Gramercy Real Estate CDO 2005-1, Ltd.

 

c/o Maples Finance Limited

Queensgate House

P.O. Box 1093 GT

South Church Street

George Town

Telephone:  + 1 345 945-7100

Fax:  +1 (345) 945-7099

Attention:  The Directors

 

with a copy to:

 

GKK Manager LLC

c/o SL Green Realty Corp.

420 Lexington Avenue, 19th Floor

New York, New York 10170

Telephone:  (212) 594-2700

Fax:  (212) 216-1785

Attention:  Andrew Levine

Attention:  Marc Holliday

 

If to the Member, to the address set forth on the Acknowledgement and Agreement,

 

or to such other address or telephone number as either party shall have
specified by notice in writing to the other party; provided, however, that any
such notice of change of address or facsimile number shall be effective only
upon receipt.

 

B-2-3

--------------------------------------------------------------------------------


 

5.                                       Monthly Reports.

 

The Issuer shall provide or cause to be provided to the Member a copy of each
Monthly Report (as defined in the Indenture), substantially and
contemporaneously with its delivery to the Rating Agencies (as defined in the
Indenture) under the Indenture.

 

6.                                       Term; Termination.

 

(a)                                  The Member’s term as a Member of the
Advisory Committee (the “Term”) shall commence on the date of its execution of
the Acknowledgement and Agreement and shall continue until the earlier of:
(i) the liquidation and winding-up of the Issuer; (ii) the payment in full of
all Notes; (iii) the death of the Member; and (iv) the effective date of any
resignation or removal of the Member as an Affiliated Member of the Advisory
Committee as provided in this Paragraph 6.

 

(b)                                 The Member shall have the right to resign as
a member of the Advisory Committee at any time upon 10 days’ prior written
notice to the Issuer, except that any resignation pursuant to Paragraph 2 shall
be effective immediately.  The Collateral Manager shall have the right to
appoint a Member to replace any Member that resigns.

 

(c)                                  The holders of 66 2/3%, by outstanding
principal amount, of each Class of Notes voting as a separate Class (excluding
any Notes held by the Collateral Manager, any of its Affiliates or any funds
(other than the Issuer) managed by the Collateral Manager or its Affiliates)
shall have the right to remove the Member for “cause.”  For this purpose,
“cause” shall mean:  (i) the Member’s breach of any material provisions hereof
and its failure to cure such breach within ninety (90) days after the first to
occur of (x) notice of such failure is given to the Member and (y) the Member
has actual knowledge of such breach; or (ii) an act by the Member that
constitutes fraud or criminal activity in the performance of its obligations
hereunder or the Member is convicted of a felony offense or other crime
involving an investment or investment-related business, fraud, false statements
or omissions, wrongful taking of property, bribery, forgery, counterfeiting or
extortion, in a court of competent jurisdiction (including the entry of a guilty
or nolo contendere plea).  Any replacement Affiliated Member shall be appointed
by the Collateral Manager.

 

(d)                                 The Collateral Manager will have the right
to remove any Affiliated Member at any time in its sole discretion (with or
without cause), and such removal will not be subject to the appointment of any
successor Affiliated Member.

 

If the Member’s Term is terminated pursuant to this Paragraph 6, such
termination shall be without any further liability or obligation of either party
to the other, except that any liability or obligation of either party under
Paragraph 3 shall survive the termination of such Member.

 

7.                                       Limited Recourse.

 

Notwithstanding any other provision hereof, the Member acknowledges and agrees
that he shall have recourse only to the Assets in respect of any claim, action,
demand or right arising in respect of, or against, the Issuer and following
realization of the Assets, any claims of the Member against the Issuer shall be
extinguished and shall not thereafter revive.  Notwithstanding

 

B-2-4

--------------------------------------------------------------------------------


 

any other provision hereof or in the Indenture, no member of the Advisory
Committee or any Affiliate thereof shall be personally liable to the Member for
any amounts payable, or performance due, by the Issuer hereunder.  This
provision shall survive termination of the Term.

 

8.                                       Non-Petition.

 

The Member agrees that, before the date that is one year and one day after the
payment in full of all Notes, or if longer, the expiration of the then
applicable preference period plus one day, the Member shall not acquiesce,
petition, join any other Person in any petition or otherwise invoke or cause any
other Person to invoke the process of any governmental authority for the purpose
of commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law of any jurisdiction or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or any substantial part of its property or
ordering the winding-up or liquidation of the affairs of the Issuer.  This
provision shall survive termination of the Term.

 

9.                                       Amendments.

 

The provisions of this Exhibit B-2 may be amended only by an instrument in
writing signed by the Issuer and the Member and consented to by the Collateral
Manager.

 

10.                                 Third Parties.

 

Nothing herein, expressed or implied, shall give to any person, other than the
Issuer, the Member and the Collateral Manager, any benefit or any legal or
equitable right, remedy or claim hereunder.

 

11.                                 Third Party Beneficiary.

 

Each of the Issuer and the Member agrees that the Collateral Manager is, and
that it is intended that the Collateral Manager be afforded all the benefits of,
an express third-party beneficiary in respect of the provisions hereof.

 

B-2-5

--------------------------------------------------------------------------------